Exhibit 10.2


SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of December
13, 2013, between CodeSmart Holdings, Inc., a Florida corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
 
ARTICLE I.
DEFINITIONS
 
1.1 Definitions.  In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Debentures (as defined herein), and (b) the following
terms have the meanings set forth in this Section 1.1:
 
“Acquiring Person” shall have the meaning ascribed to such term in Section 4.7.
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.
 
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
 
“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities have been
satisfied or waived.
 
 
-1-

--------------------------------------------------------------------------------

 
 
 
“Closing Statement” means the Closing Statement in the form Annex A attached
hereto.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive Common Stock.
 
“Company Counsel” means Ofsink, LLC, with offices located at 900 Third Avenue,
5th Floor, New York, New York 10022.
 
“Conversion Price” shall have the meaning ascribed to such term in the
Debentures.
 
“Debentures” means the 10% Senior Secured Convertible Debentures, with 10%
Original Issue Discount, due, subject to the terms therein, twelve months from
their date of issuance, issued by the Company to the Purchasers hereunder, in
the form of Exhibit A attached hereto.
 
“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers, directors or consultants of the Company pursuant to any
stock or option plan or agreement duly adopted for such purpose by the Board of
Directors or a majority of the members of a committee of non-employee directors
established for such purpose or by unanimous written consent of the Board of
Directors, (b) securities upon the exercise or exchange of or conversion of any
Securities issued hereunder and/or other securities, options, warrants,
convertible securities or other rights to acquire, exercisable or exchangeable
for or convertible into, shares of Common Stock, in each case that are issued
and outstanding on the date of this Agreement, provided that such securities
have not been amended since the date of this Agreement to increase the number of
such securities or to decrease the exercise, exchange or conversion price of
such securities, (c) securities issued pursuant to acquisitions of companies,
assets or intellectual property (or licensing of assets or intellectual
property) or strategic transactions approved by a majority of the disinterested
directors of the Company, provided that any such issuance shall only be to a
Person which is, itself or through its subsidiaries, an operating company or a
university of other non-financial institution and in which the Company receives
benefits in addition to the investment of funds, (d) securities issued or
issuable in exchange for other than cash in connection with any other
transaction that is not for the primary purpose of financing the Company’s
business, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(aa).
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).
 
“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).
 
“Maximum Rate” shall have the meaning ascribed to such term in Section 5.17.
 
 “Person” means an individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
 “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.10.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
conversion in full of all Debentures (including Underlying Shares issuable as
payment of interest on the Debentures), ignoring any conversion or exercise
limits set forth therein.
 
 
-3-

--------------------------------------------------------------------------------

 
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Securities” means the Debentures and the Underlying Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Security Agreement” means the Security Agreement, dated the date hereof, among
the Company and the Purchasers, in the form of Exhibit B attached hereto.


“Security Documents” shall mean the Security Agreement and any other documents
and filing required thereunder in order to grant the Purchasers a first priority
security interest in the assets of the Company and its Subsidiaries as provided
in the Security Agreement, including all UCC-1 filing receipts.
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 
 
“SRFF” means Sichenzia Ross Friedman Ference LLP, 61 Broadway, New York, New
York 10006.
 
“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Debentures purchased hereunder as specified below such Purchaser’s name
on the signature page of this Agreement and next to the heading “Subscription
Amount,” in United States dollars and in immediately available funds.
 
“Subsidiary” means any subsidiary of the Company of which the Company owns or
controls at least 50% of the outstanding equity interest as set forth on
Schedule 3.1(a) and shall, where applicable, include any direct or indirect
subsidiary of the Company formed or acquired after the date hereof.
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE Amex,
the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market, the New York Stock Exchange, the OTC Bulletin Board, the OTCQX or OTCQB.
 
“Transaction Documents” means this Agreement, the Debentures, the Security
Agreement, the Stock Pledge Agreement ,all exhibits and schedules thereto and
hereto and any other documents or agreements executed in connection with the
transactions contemplated hereunder.
 
 
-4-

--------------------------------------------------------------------------------

 
 
“Transfer Agent” means Island Stock Transfer, the current transfer agent of the
Company with a mailing address of 15500 Roosevelt Boulevard, Suite 301,
Clearwater, Florida  33760  and a facsimile number of 727-289-0010, and any
successor transfer agent of the Company.
 
“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion or redemption of the Debentures and issued and issuable in lieu of
the cash payment of interest on the Debentures in accordance with the terms of
the Debentures.
 
 “VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. New York City time to 4:02 p.m. New York City time);
(b)  if the OTC Bulletin Board is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on the OTC Bulletin Board; (c) if the Common Stock is not then listed or quoted
for trading on the OTC Bulletin Board and if prices for the Common Stock are
then reported in the “Pink Sheets” published by Pink Sheets, LLC (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported; or (d) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Purchasers of a majority
in interest of the Securities then outstanding and reasonably acceptable to the
Company, the fees and expenses of which shall be paid by the Company.
 
 
ARTICLE II.
PURCHASE AND SALE
 
2.1 Closing.  On the Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of
this Agreement by the parties hereto, the Company agrees to sell, and the
Purchasers, severally and not jointly, agree to purchase an aggregate of
$388,889 in principal amount of the Debentures (for an aggregate purchase price
of $350,000.  It is agreed that this investment shall be made in two equal
tranches, the first to occur on the date hereof and the second to occur on or
before December 27, 2013.  The second tranche may be made by an entity
affiliated with the Purchaser who shall execute an independent purchase
agreement.   Each Purchaser shall deliver to the Company via wire transfer or a
certified check, immediately available funds equal to its Subscription Amount
and the Company shall deliver to each Purchaser its respective Debenture, as
determined pursuant to Section 2.2(a), and the Company and each Purchaser shall
deliver the other items set forth in Section 2.2 deliverable at the
Closing.  Upon satisfaction of the conditions set forth in Sections 2.2 and 2.3,
the Closing shall occur at the offices of SRFF or such other location as the
parties shall mutually agree.
 
2.2 Deliveries. On the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:
 
(i)  this Agreement duly executed by the Company;
 
(ii) a legal opinion of Company Counsel, in substantially the form of Exhibit C
attached hereto;
 
(iii)  a Debenture with a principal amount equal to such Purchaser’s
Subscription Amount, registered in the name of such Purchaser;
 
(iv) the Security Agreement, duly executed by the Company and each Subsidiary,
along with all of the Security Documents, duly executed by the parties thereto;
 
(v) the Stock Pledge Agreement duly executed in substantially the form of
Exhibit D, and
 
(vi) an irrevocable letter of instructions to the Company’s Transfer Agent in
substantially the form of Exhibit E attached hereto


(b) On the Closing Date, each Purchaser shall deliver or cause to be delivered
to the Company the following:
 
(i)  
this Agreement and other Transaction Documents duly executed by such Purchaser;
and

 
(ii) such Purchaser’s Subscription Amount by wire transfer to the account as
specified in writing by the Company.
 
2.3 Closing Conditions.
 
(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:
 
(i) the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchasers contained herein;
 
(ii) all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and
 
(iii) the delivery by each Purchaser of the items set forth in Section 2.2(b) of
this Agreement.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(b) The respective obligations of the Purchasers hereunder in connection with
the Closing are subject to the following conditions being met:
 
(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein;
 
(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;
 
(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement; and
 
(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof.
 
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company. Except as set forth in the
Disclosure Schedules, which Disclosure Schedules shall be deemed a part hereof
and shall qualify any representation or otherwise made herein to the extent of
the disclosure contained in the corresponding section of the Disclosure
Schedules, the Company hereby makes the following representations and warranties
to each Purchaser:
 
(a) Subsidiaries.  All of the direct and indirect subsidiaries of the Company
are set forth on Schedule 3.1(a).  The Company owns, directly or indirectly, all
of the capital stock or other equity interests of each Subsidiary free and clear
of any Liens, and all of the issued and outstanding shares of capital stock of
each Subsidiary are validly issued and are fully paid, non-assessable and free
of preemptive and similar rights to subscribe for or purchase securities.  If
the Company has no subsidiaries, all other references to the Subsidiaries or any
of them in the Transaction Documents shall be disregarded.
 
(b) Organization and Qualification.  The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation nor default
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification; provided however, that none
of the following shall be deemed in and of themselves, either alone or in
combination, to constitute, and none of the following shall be taken into
account in determining whether there has been or will be, a Material Adverse
Effect: (i) any change, event, state of facts or development generally affecting
the general political, economic or business conditions of the United States;
(ii) any change, event, state of facts or development generally affecting the
medical device industry; (iii) any change, event, state of facts or development
arising from or relating to compliance with the terms of this Agreement; (iv)
acts of war (whether or not declared), the commencement, continuation or
escalation of a war, acts of armed hostility, sabotage or terrorism or other
international or national calamity or any material worsening of such conditions;
(v) changes in laws or GAAP after date hereof or interpretation thereof; or (vi)
any matter set forth in the Transaction Documents or the Schedules or Exhibits
thereto.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(c) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors or the Company’s stockholders in connection
therewith other than in connection with the Required Approvals.  Each
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(d) No Conflicts.  The execution, delivery and performance by the Company of the
Transaction Documents and the consummation by it to which it is a party of the
other transactions contemplated hereby and thereby do not and will not: (i)
conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, (ii) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, result in
the creation of any Lien upon any of the properties or assets of the Company or
any Subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(e) Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.6, (ii) such consents,
waivers, or authorizations as have been obtained before the Closing, (iii) if
required, the notice and/or application(s) to each applicable Trading Market for
the issuance and sale of the Securities and the listing of the Underlying Shares
for trading thereon in the time and manner required thereby and (iv) the filing
of Form D with the Commission and such filings as are required to be made under
applicable state securities laws (collectively, the “Required Approvals”).
 
(f) Issuance of the Securities.  The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents.  The Underlying Shares, when issued in
accordance with the terms of the Transaction Documents, will be validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the Company
other than restrictions on transfer provided for in the Transaction
Documents.  The Company has reserved from its duly authorized capital stock a
number of shares of Common Stock for issuance of the Underlying Shares.
 
(g) Capitalization.  The capitalization of the Company immediately prior to
Closing is, in all material respects, as set forth in the SEC Reports. Except as
set forth on Schedule 3.1(g), no Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents except for such, if
any, as will have been validly waived before the Closing.  Except pursuant to
the operation of agreements filed as exhibits to the SEC Reports before the date
of this Agreement, the issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Purchasers) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities. All of the outstanding shares of capital stock of the
Company are validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities.  Except as filed as exhibits to the
SEC Reports, there are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(h) SEC Reports; Financial Statements.  Except as set forth on Schedule 3.1(h),
the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  Except as set forth on
Schedule 3.1(h), as of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.  The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing.  Such financial statements have been prepared in accordance with GAAP,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
 
(i) Material Changes.  Since the date of the latest financial statements
included in the SEC Reports: (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company equity incentive plans. The Company does not have pending
before the Commission any request for confidential treatment of
information.  Except for the issuance of the Securities contemplated by this
Agreement, no event, liability or development has occurred or exists with
respect to the Company or its Subsidiaries or their respective business,
properties, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one Trading Day prior to the date that this representation is made.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(j) Litigation.  Except as disclosed in the SEC Reports, there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect.  Except as disclosed in the SEC Reports, neither the Company nor
any Subsidiary, nor any director or officer thereof, is or has been the subject
of any Action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty.  There has not
been, and to the knowledge of the Company, there is not pending or contemplated,
any investigation by the Commission involving the Company or any current or
former director or officer of the Company.  The Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any Subsidiary under the Exchange Act or the
Securities Act.
 
(k) Labor Relations.  No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect.  None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company or such Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good.  No executive officer, to the
knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject the
Company or any of its Subsidiaries to any liability with respect to any of the
foregoing matters.  To the Company’s knowledge, the Company and its Subsidiaries
are in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
(l) Compliance.  Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other material agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body or (iii) is
or has been in violation of any statute, rule or regulation of any governmental
authority, including without limitation all foreign, federal, state and local
laws applicable to its business and all such laws that affect the environment,
except in each of the foregoing cases as could not have or reasonably be
expected to result in a Material Adverse Effect.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(m) Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(n) Title to Assets.  The Company and the Subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title in all
personal property owned by it that, in each case, is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for Liens as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties in any material respect.  Any real property and facilities
held under lease by the Company and the Subsidiaries are held by them under
valid, subsisting and enforceable leases with which the Company and the
Subsidiaries are in compliance.
 
(o) Patents and Trademarks.  To the Company’s knowledge: (i) the Company and the
Subsidiaries have, or have rights to use, all patents, patent applications,
trademarks, trademark applications, service marks, trade names, trade secrets,
inventions, copyrights, licenses and other intellectual property rights and
similar rights as described in the SEC Reports as necessary or material for use
in connection with their respective businesses and which the failure to so have
could reasonably be expected to have a Material Adverse Effect (collectively,
the “Intellectual Property Rights”); (ii) neither the Company nor any Subsidiary
has received a notice (written or otherwise) that any of the Intellectual
Property Rights violates or infringes upon the rights of any Person; (iii) all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights,
except where the failure to be so enforceable or for such infringements as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (iv) the Company and its Subsidiaries have taken reasonable
security measures to protect the secrecy, confidentiality and value of all of
their intellectual properties, except where failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(p) [Reserved].
 
 
-11-

--------------------------------------------------------------------------------

 
 
(q) Transactions with Affiliates and Employees.  Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than for: (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) other employee benefits, including stock option
agreements under any stock option plan of the Company.
 
(r) Sarbanes-Oxley; Internal Accounting Controls.  Except as set forth in the
SEC Reports, the Company is in material compliance with all provisions of the
Sarbanes-Oxley Act of 2002 which are applicable to it as of the Closing
Date.  The Company and the Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that: (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and designed such disclosure controls and procedures
to ensure that information required to be disclosed by the Company in the
reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms.  The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the end
of the period covered by the Company’s most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”).  The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no changes in the Company’s internal control
over financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.
 
(s) Certain Fees.  No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents, other than fees payable
to Garden State Securities, Inc. in the amount of 10% of the gross proceeds
received by the Company pursuant to this Agreement and a Common Stock purchase
warrant to purchase a number of Common Stock that is calculated by dividing (x)
10% of the gross proceeds receive by the Company, by (y) the effective
Conversion Price as of the Closing Date. The Purchasers shall have no obligation
with respect to any fees or with respect to any claims made by or on behalf of
other Persons for fees of a type contemplated in this Section that may be due in
connection with the transactions contemplated by the Transaction Documents.
 
 
-12-

--------------------------------------------------------------------------------

 
 
(t) Private Placement.  Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.
 
(u) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.
 
(v) Registration Rights.  Except as disclosed in the SEC Reports, no Person has
any right to cause the Company to effect the registration under the Securities
Act of any securities of the Company.
 
(w) Listing and Maintenance Requirements.  The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration.  The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.
 
(x) Application of Takeover Protections.  The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities.
 
 
-13-

--------------------------------------------------------------------------------

 
 
(y) Disclosure.  Except with respect to (i) the material terms and conditions of
the transactions contemplated by the Transaction Documents and (ii) information
given to the Investor, if any, which the Company hereby confirms will not
constitute material non-public information six months from the date hereof, the
Company confirms that neither it nor any other Person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that it believes constitutes or might constitute material, nonpublic
information.  The Company understands and confirms that the Purchasers will rely
on the foregoing representation in effecting transactions in securities of the
Company.  All disclosure furnished in writing by or on behalf of the Company to
the Purchasers regarding the Company, its business and the transactions
contemplated hereby, including the Disclosure Schedules to this Agreement, is
true and correct and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.   The press releases disseminated by the Company during the twelve
months preceding the date of this Agreement taken as a whole do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made and when made, not
misleading.  The Company acknowledges and agrees that no Purchaser makes or has
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.2
hereof.
 
(z) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.
 
(aa) Solvency.  Based on the consolidated financial condition of the Company as
of the Closing Date after giving effect to the receipt by the Company of the
proceeds from the sale of the Securities hereunder: (i) the fair saleable value
of the Company’s assets exceeds the amount that will be required to be paid on
or in respect of the Company’s existing debts and other liabilities (including
known contingent liabilities) as they mature, (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
and projected capital requirements and capital availability thereof, and (iii)
the current cash flow of the Company, together with the proceeds the Company
would receive, were it to liquidate all of its assets, after taking into account
all anticipated uses of the cash, would be sufficient to pay all amounts on or
in respect of its liabilities when such amounts are required to be paid.  The
Company does not intend after the Closing Date to incur debts beyond its ability
to pay such debts as they mature (taking into account the timing and amounts of
cash to be payable on or in respect of its debt).  The Company has no knowledge
of any facts or circumstances which lead it to believe that it will file for
reorganization or liquidation under the bankruptcy or reorganization laws of any
jurisdiction within one year from the Closing Date.
 
 
-14-

--------------------------------------------------------------------------------

 
 
(bb) Tax Status.    Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.
 
(cc) No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising.  The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.
 
(dd) Foreign Corrupt Practices.  Neither the Company, nor to the knowledge of
the Company, any agent or other person acting on behalf of the Company, has: (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is  in violation of law or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
 
(ee) No Disagreements with Accountants and Lawyers; Outstanding SEC
Comments.  There are no disagreements of any kind presently existing, or
reasonably anticipated by the Company to arise, between the Company and the
accountants and lawyers formerly or presently employed by the Company and the
Company is or immediately after the Closing Date will be current with respect to
any fees owed to its accountants which could affect the Company’s ability to
perform any of its obligations under any of the Transaction Documents.  There
are no unresolved comments or inquiries received by the Company or its
Affiliates from the Commission which remain unresolved as of the date hereof
 
(ff) Environmental Laws.  The Company and its subsidiaries are (i) in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except in each of the above
cases where noncompliance could not be reasonably expected to have a Material
Adverse Effect.
 
 
-15-

--------------------------------------------------------------------------------

 
 
(gg) Bad Actor Disqualification.
 
(i) No Disqualification Events. With respect to Securities to be offered and
sold hereunder in reliance on Rule 506 under the Securities Act ("Regulation D
Securities"), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering, any beneficial owner of 20% or more of the
Company's outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an "Issuer Covered Person" and, together, "Issuer Covered Persons") is
subject to any of the "Bad Actor" disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a "Disqualification Event"),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event. The Company has complied, to the
extent applicable, with its disclosure obligations under Rule 506(e), and has
furnished to the Placement Agent and the Purchasers a copy of any disclosures
provided thereunder.
 
(ii) Other Covered Persons. The Company is not aware of any person that (i) has
been or will be paid (directly or indirectly) remuneration for solicitation of
Purchasers in connection with the sale of the Securities and (ii) who is subject
to a Disqualification Event.
 
(iii) Notice of Disqualification Events. The Company will notify the Purchasers
in writing of (i) any Disqualification Event relating to any Issuer Covered
Person and (ii) any event that would, with the passage of time, become a
Disqualification Event relating to any Issuer Covered Person, prior to any
Closing of this Offering.
 
(hh) Acknowledgment Regarding Purchasers’ Purchase of Securities.  The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities.  The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
 
3.2 Representations and Warranties of the Purchasers.    Each Purchaser, for
itself and for no other Purchaser, hereby represents and warrants as of the date
hereof and as of the Closing Date to the Company as follows:
 
(a) Organization; Authority.  Such Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate or similar action on the part of
such Purchaser.  Each Transaction Document to which it is a party has been duly
executed by such Purchaser, and when delivered by such Purchaser in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Purchaser, enforceable against it in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
 
-16-

--------------------------------------------------------------------------------

 
 
(b) Own Account.  Such Purchaser understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
(this representation and warranty not limiting such Purchaser’s right to sell
the Securities pursuant to the Registration Statement or otherwise in compliance
with applicable federal and state securities laws) in violation of the
Securities Act or any applicable state securities law.  Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business.
 
(c) Purchaser Status.  At the time such Purchaser was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it converts any
Debentures it will be either: (i) an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act.  Such Purchaser is not required to be registered as a broker-dealer under
Section 15 of the Exchange Act.
 
(d) Experience of Such Purchaser.  Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  Such Purchaser is able to bear the
economic risk of an investment in the Securities and, at the present time, is
able to afford a complete loss of such investment.
 
(e) General Solicitation.  Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
 
-17-

--------------------------------------------------------------------------------

 
 
(f) Certain Transactions and Confidentiality.  Other than consummating the
transactions contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Purchaser first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof.  Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement.  Other than to other Persons
party to this Agreement, such Purchaser has maintained the confidentiality of
all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.
 
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1 Transfer Restrictions.
 
(a) The Securities may only be disposed of in compliance with state and federal
securities laws.  In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, to the Company or
in connection with a pledge as contemplated in Section 4.1(b), the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act.  As a condition of transfer,
any such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights of a Purchaser under this Agreement.
 
(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Securities in the following form:
 
[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY
IS  [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
 
-18-

--------------------------------------------------------------------------------

 
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees in writing with the Company to be bound by the
provisions of this Agreement and, if required under the terms of such
arrangement and subject to compliance with applicable federal and state
securities laws, such Purchaser may transfer pledged or secured Securities to
the pledgees or secured parties.  Absent special circumstances, such a pledge or
transfer would not be subject to approval of the Company and no legal opinion of
legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith.  Further, no notice shall be required of such pledge.  At
the appropriate Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities.
 
(c) Certificates evidencing the Underlying Shares (or, if Underlying Shares are
issued in uncertificated form, comparable share notices) shall not contain any
legend (including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, or (ii) following any sale of such Underlying Shares
pursuant to Rule 144, or (iii) if such Underlying Shares are eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information required under Rule 144 as to such Underlying
Shares and without volume or manner-of-sale restrictions or (iv) if such legend
is not otherwise required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission), as reasonably determined by the Company. Upon the Purchaser’s
request in connection with a proposed sale of Underlying Shares pursuant to Rule
144 (a “Legend Removal Request”) and if the Company reasonably determines it is
so required, upon receipt of customary documentation from Purchaser’s broker (if
the Underlying Shares are sold in brokers transactions), the Company shall, at
its own cost and effort, retain legal counsel to provide an opinion letter to
the Company’s transfer agent opining that the Underlying Shares may be resold
without registration under the Securities Act, pursuant to Rule 144, promulgated
thereunder, so long as the requirements of Rule 144 are met for any Underlying
Shares to be resold thereunder.  The Company shall arrange for any such opinion
letter to be provided and cause the Transfer Agent to issue such Underlying
Shares without restrictive legend not later than three (3) Trading Days after
the date of delivery to and receipt by the Company and the Transfer Agent of a
written Legend Removal Request together with (if required in order to render the
opinion) a seller’s representation letter by the Purchaser, any broker’s
representation letter of other customary documentation reasonably requested by
the Company evidencing compliance with Rule 144 (the “Legend Removal Date”), and
such opinion letter may be a “blanket” opinion letter covering Underlying Shares
held by more than one Purchaser (if applicable to more than one Purchaser).


 
-19-

--------------------------------------------------------------------------------

 
 
(d) In addition to such Purchaser’s other available remedies, the Company shall
pay to a Purchaser, in cash, as partial liquidated damages and not as a penalty
(the “Late Charge”), for each $1,000 of Underlying Shares (based on the VWAP of
the Common Stock on the date such Securities are submitted to the Transfer
Agent) delivered for removal of the restrictive legend and subject to Section
4.1(c), $10 per Trading Day (increasing to $20 per Trading Day10 Trading Days
after such damages have begun to accrue) for each Trading Day after the Legend
Removal Date until such certificate (or, if the Underlying Shares are in
uncertificated form, a comparable notice of share ownership) is delivered
without a legend.  Nothing herein shall limit such Purchaser’s right to pursue
actual damages for the Company’s failure to deliver certificates representing
any Securities as required by the Transaction Documents, and such Purchaser
shall have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.
 
(e) Each Purchaser, severally and not jointly with the other Purchasers, agrees
that such Purchaser will sell any Securities only pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a registration statement, they will be sold in
compliance with the plan of distribution set forth therein, and acknowledges
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 4.1 is predicated upon the Company’s
reliance upon this understanding.
 
4.2 Acknowledgment of Dilution.  The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions.  The Company
further acknowledges that its obligations under the Transaction Documents,
including, without limitation, its obligation to issue the Underlying Shares
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against any
Purchaser and regardless of the dilutive effect that such issuance may have on
the ownership of the other stockholders of the Company.
 
4.3 Furnishing of Information.  Until the earliest of the time that no Purchaser
owns Securities, the Company covenants to maintain the registration of the
Common Stock under Section 12(b) or 12(g) of the Exchange Act and to use all
commercially reasonable efforts to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act. As long
as any Purchaser owns Securities, if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to the Purchasers and
make publicly available in accordance with Rule 144(c) such information as is
required for the Purchasers to sell the Securities under Rule 144.  The Company
further covenants that it will use all commercially reasonable efforts to take
such further action as any holder of Securities may reasonably request, to the
extent required from time to time to enable such Person to sell such Securities
without registration under the Securities Act within the requirements of the
exemption provided by Rule 144.
 
 
-20-

--------------------------------------------------------------------------------

 
 
4.4 [Reserved].
 
4.5 Integration.  The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Securities to the Purchasers in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Purchasers.
 
4.6 Conversion and Exercise Procedures.  The form of Notice of Conversion
included in the Debentures sets forth the totality of the procedures required of
the Purchasers in order to convert the Debentures.  No additional legal opinion,
other information or instructions shall be required of the Purchasers to convert
their Debentures.  The Company shall honor conversions of the Debentures and
shall deliver Underlying Shares in accordance with the terms, conditions and
time periods set forth in the Transaction Documents.
 
4.7 Securities Laws Disclosure; Publicity.  The Company shall, by 8:30 a.m. (New
York City time) on or prior to the fourth Trading Day immediately following the
date hereof, issue a Current Report on Form 8-K disclosing the material terms of
the transactions contemplated hereby and including the Transaction Documents as
exhibits thereto.  The Company and each Purchaser shall consult with each other
in issuing any other press releases with respect to the transactions
contemplated hereby, and neither the Company nor any Purchaser shall issue any
such press release nor otherwise make any such public statement (other than in
the Company’s SEC Reports after the Closing Date or exhibits filed therewith)
without the prior consent of the Company, with respect to any press release of
any Purchaser, or without the prior consent of each Purchaser, with respect to
any press release of the Company, which consent shall not unreasonably be
withheld or delayed, except if such disclosure is required by law, in which case
the disclosing party shall promptly provide the other party with prior notice of
such public statement or communication.  Notwithstanding the foregoing, other
than in connection with the Company’s SEC Reports or disclosures to any
regulatory agency or Trading Market that the Company determines are necessary or
appropriate, the Company shall not publicly disclose the name of any Purchaser,
or include the name of any Purchaser, in any press release or similar public
statement, without the prior written consent of such Purchaser.
 
4.8 Shareholder Rights Plan.  No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect, or that any Purchaser could be
deemed to trigger the provisions of any such plan or arrangement, by virtue of
receiving Securities under the Transaction Documents or any other agreement
between the Company and the Purchasers.
 
 
-21-

--------------------------------------------------------------------------------

 
 
4.9 Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that after the Closing Date neither it, nor any
other Person acting on its behalf, will provide any Purchaser or its agents or
counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto such Purchaser shall have executed
a written agreement regarding the confidentiality and use of such
information.  The Company understands and confirms that each Purchaser shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company. Each Purchaser acknowledges that it is aware that the United States
securities laws prohibit any person who has material non-public information
about a company from purchasing or selling securities of such company, or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities, and each Purchaser agrees not to engage in any unlawful trading in
securities of the Company or unlawful misuse or misappropriation of any such
information.  Purchaser agrees to maintain the confidentiality of and not
disclose or use (except for purposes relating to the transactions contemplated
by this Agreement) any confidential, proprietary or non-public information
disclosed by the Company to Purchaser.
 
4.10 Use of Proceeds.  The Company shall use the net proceeds from the sale of
the Securities hereunder for working capital purposes and shall not use such
proceeds for: (a) the redemption of any Common Stock or Common Stock Equivalents
or (b) the settlement of any outstanding litigation.
 
4.11 Indemnification of Purchasers.   Subject to the provisions of this Section
4.10, the Company will indemnify and hold each Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to any action, suit, claim or proceeding brought by a
third party against such Purchaser Party arising out of or relating to (a) any
breach of any of the representations, warranties, covenants or agreements made
by the Company in this Agreement or in the other Transaction Documents or (b)
any action instituted against a Purchaser in any capacity, or any of them or
their respective Affiliates, by any stockholder of the Company who is not an
Affiliate of such Purchaser, with respect to any of the transactions
contemplated by the Transaction Documents (unless such action is based upon a
breach of such Purchaser’s representations, warranties or covenants under the
Transaction Documents or any agreements or understandings such Purchaser may
have with any such stockholder or any violations by the Purchaser of state or
federal securities laws or any conduct by such Purchaser which constitutes
fraud, gross negligence, willful misconduct or malfeasance).  If any action
shall be brought against any Purchaser Party in respect of which indemnity may
be sought pursuant to this Agreement, such Purchaser Party shall promptly notify
the Company in writing, and the Company shall have the right to assume the
defense thereof with counsel of its own choosing reasonably acceptable to the
Purchaser Party.  Any Purchaser Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Purchaser Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of such separate counsel, a
material conflict on any material issue between the position of the Company and
the position of such Purchaser Party, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel.  The Company will not be liable to any Purchaser Party under
this Agreement (y) for any settlement by a Purchaser Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents. The
indemnification required by this Section 4.11 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred.
 
 
-22-

--------------------------------------------------------------------------------

 
 
4.12 Reservation and Listing of Securities.
 
(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may then be required to fulfill its obligations in full under the Transaction
Documents.
 
(b) If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date, then the Board of Directors shall use commercially reasonable efforts to
amend the Company’s certificate or articles of incorporation to increase the
number of authorized but unissued shares of Common Stock to at least the
Required Minimum at such time, as soon as possible and in any event not later
than the 75th day after such date.
 
(c) The Company shall, if applicable: (i) in the time and manner required by the
principal Trading Market, prepare and file with such Trading Market an
additional shares listing application covering a number of shares of Common
Stock at least equal to the Required Minimum on the date of such application,
(ii) take all steps necessary to cause such shares of Common Stock to be
approved for listing on such Trading Market as soon as possible thereafter,
(iii) provide to the Purchasers evidence of such listing and (iv) maintain the
listing of such Common Stock on any date at least equal to the Required Minimum
on such date on such Trading Market or another Trading Market.
 
4.13 Equal Treatment of Purchasers.  No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents. Further, the Company shall not make
any payment of principal or interest on the Debentures in amounts which are
disproportionate to the respective principal amounts outstanding on the
Debentures at any applicable time.  For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by the Company and
negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.
 
 
-23-

--------------------------------------------------------------------------------

 
 
4.14 Form D; Blue Sky Filings.  The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon request of any Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities for, sale to the Purchasers at
the Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser.
 
4.15 Corporate Existence.  So long as any of the Debentures remain outstanding,
the Company shall not directly or indirectly consummate any merger,
reorganization, restructuring, consolidation, sale of all or substantially all
of the Company’s assets or any similar transaction or related transactions (each
such transaction, an “Organizational Change”) unless, prior to the consummation
an Organizational Change, the Company obtains the written consent of each
Purchaser, which consent shall not be unreasonably withheld.  In any such case,
the Company will make appropriate provision with respect to such holders’ rights
and interests to insure that the provisions of this Section 4.15 will thereafter
be applicable to the Debentures.
 
4.16 Transfer Agent.  The Company covenants and agrees that it will at all times
while the Debentures remain outstanding maintain a duly qualified independent
transfer agent.
 
4.17 Right of First Refusal.  For a period of 18 months from the issuance date
of any Debenture if the Company proposes to offer and sell any New Securities
(as defined below) subsequent to the date of this Agreement in a transaction
primarily for purposes of financing the operations or business of the Company
and its Subsidiaries, the Company shall provide to each Purchaser who holds any
Debenture written notice (the “Offering Notice”) stating the number of New
Securities proposed to be offered and sold, the total purchase price, the terms
of payment, and any other material terms of the offer (to the extent then
known).  For a period of five (5) Trading Days after its receipt of the Offering
Notice (the “Respond Deadline”), such Purchaser(s) may, by written notice
delivered to the Company within such time period, accept such offer and elect to
purchase all or any portion of such New Securities to the extent of the Maximum
Amount on the terms set forth in the Offering Notice and similar terms as other
investors that purchase New Securities in such offering, pro rata based on the
amount of Debentures purchased by such Purchaser.  If any such Purchaser so
elects to participate, the Purchase shall execute and deliver the same
agreements and instruments as other purchasers of the New Securities.  For
purposes of this Section, “New Securities” shall mean any equity or convertible
debt securities of the Company issued in a transaction primarily for purposes of
financing the operations or business of the Company and its Subsidiaries,
provided, however, that “New Securities” shall not include any securities issued
in Exempt Issuances. For the purpose of this Section, “Maximum Amount” shall
mean the product of (x) the aggregate Subscription Amounts hereunder, minus (y)
the aggregate Subscription Amounts of the Debentures whose Purchaser(s) have
refused or have not responded to the Company on or prior to the Respond Deadline
with respect to the offering of the New Securities.
 
4.18 No Short Selling.  Each Purchaser has and shall not, directly or
indirectly, his, her or itself, through related parties, affiliates or
otherwise, (i) sell “short” or “short against the box” (as those terms are
generally understood) any equity security of the Company or (ii) otherwise
engage in any transaction that involves hedging of the Purchaser’s position in
any equity security of the Company, until the later of (i) the date the
Debenture owned by such Purchaser is no longer owned by the Purchaser, or (ii)
the Maturity Date (as such term is defined in the Debenture) and the Conversion
Date.
 
 
-24-

--------------------------------------------------------------------------------

 
 
ARTICLE V.
MISCELLANEOUS
 
5.1 Termination.  This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Closing has not been consummated on or before December
xx, 2013; provided, however, that such termination will not affect the right of
any party to sue for any breach by the other party (or parties).
 
5.2 Fees and Expenses.  At the Closing, the Company has agreed to reimburse the
Purchasers the non-accountable sum of $15,000 for legal fees.  Except as
expressly set forth in the Transaction Documents to the contrary, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this
Agreement.  The Company shall pay all transfer agent fees, stamp taxes and other
taxes and duties levied in connection with the delivery of any Securities to the
Purchasers.
 
5.3 Entire Agreement.  The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
5.4 Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) one Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 5:30
p.m. (New York City time) on a Trading Day, with written confirmation of
successful transmission, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
 
5.5 Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers holding at least 50% in
interest of the Securities then outstanding or, in the case of a waiver, by the
party against whom enforcement of any such waived provision is sought.  No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.
 
5.6 Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
 
-25-

--------------------------------------------------------------------------------

 
 
5.7 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger).  Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transfer complies with all applicable federal and state securities laws and that
such transferee agrees in writing with the Company to be bound, with respect to
the transferred Securities, by the provisions of the Transaction Documents that
apply to the “Purchasers.”
 
5.8 No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.10.
 
5.9 Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.   If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.
 
5.10 Survival.  The representations and warranties shall survive the Closing and
the delivery of the Debentures until, with respect to each Purchaser, the
Debenture held by such Purchaser has been paid in full or converted into
Underlying Shares, at which time they shall expire such respect to Purchaser and
shall no longer be of any force or effect.
 
5.11 Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
 
-26-

--------------------------------------------------------------------------------

 
 
5.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
5.13 Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of a conversion of a Debenture, the
Purchaser shall be required to return any shares of Common Stock subject to any
such rescinded conversion or exercise notice.
 
5.14 Replacement of Securities.  If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction.  The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.
 
5.15 Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
5.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
 
-27-

--------------------------------------------------------------------------------

 
 
5.17 Usury.  To the extent it may lawfully do so, the Company hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by any Purchaser in order to
enforce any right or remedy under any Transaction Document.  Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate.  It is agreed that if the
maximum contract rate of interest allowed by law and applicable to the
Transaction Documents is increased or decreased by statute or any official
governmental action subsequent to the date hereof, the new maximum contract rate
of interest allowed by law will be the Maximum Rate applicable to the
Transaction Documents from the effective date forward, unless such application
is precluded by applicable law.  If under any circumstances whatsoever, interest
in excess of the Maximum Rate is paid by the Company to any Purchaser with
respect to indebtedness evidenced by the Transaction Documents, such excess
shall be applied by such Purchaser to the unpaid principal balance of any such
indebtedness or be refunded to the Company, the manner of handling such excess
to be at such Purchaser’s election.
 
5.18 Independent Nature of Purchasers’ Obligations and Rights.  The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document.  Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement or out of the other Transaction Documents, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.  Each Purchaser has been represented
by its own separate legal counsel in its review and negotiation of the
Transaction Documents.  The Company has elected to provide all Purchasers with
the same terms and Transaction Documents for the convenience of the Company and
not because it was required or requested to do so by the Purchasers.
 
5.19 Liquidated Damages.  The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
 
-28-

--------------------------------------------------------------------------------

 
 
5.20 Saturdays, Sundays, Holidays, etc.     If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.
 
5.21 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
 
5.22 WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
(Signature Pages Follow)
 
 
-29-

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
CODESMART HOLDINGS, INC.
 
 
Address for Notice:
275 Seventh Avenue
New York, NY 10001
 
By:__________________________________________
     Name:
     Title:
With a copy to (which shall not constitute notice):
Fax:  [              ]
   



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
 
 
 

--------------------------------------------------------------------------------

 
 
[PURCHASER SIGNATURE PAGES TO CODESMART SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: ________________________________________________________
Signature of Authorized Signatory of Purchaser:
__________________________________
Name of Authorized Signatory:
____________________________________________________
Title of Authorized Signatory:
_____________________________________________________
Email Address of Authorized Signatory:
_____________________________________________
Facsimile Number of Authorized Signatory:
__________________________________________


Address for Notice of Purchaser:

 
Address for Delivery of Securities for Purchaser (if not same as address for
notice):
 


Subscription Amount: _____________




 
EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]


[SIGNATURE PAGES CONTINUE]




 
 

--------------------------------------------------------------------------------

 




CLOSING STATEMENT


Pursuant to the attached Securities Purchase Agreement, dated as of the date
hereto, the purchasers shall purchase $194,444.44 principal amount of Debentures
for a purchase price of $175,000 from CodeSmart Holdings, Inc., a Florida
corporation (the “Company”).  All funds will be wired into an account maintained
by the Company.  All funds will be disbursed in accordance with this Closing
Statement.


Disbursement Date:
December 13, 2013





I.   PURCHASE PRICE
   
Gross Proceeds to be Received
$_______
   
II.      DISBURSEMENTS
                                   
Total Amount Disbursed:
$_______
           
WIRE INSTRUCTIONS:
 
         

CODESMART HOLDINGS, INC.




By:________________________________
    Name: Ira Shapiro
    Title:   Chief Executive Officer


REDWOOD FUND III LTD
By its Manager:  REDWOOD MANAGEMNET LLC




By:________________________________
    Name:
    Title:
 
 
 

--------------------------------------------------------------------------------

 


Schedule 3.1(a)
Subsidiaries




CodeSmart Holdings, Inc., a Florida corporation, has two wholly-owned
subsidiaries, The CodeSmart Group, Inc., a Nevada corporation, and American
Coding Quality Association, LLC, a Delaware limited liability company.

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.1(g)
Capitalization


On November 26, 2013, the Company granted an investor of an unsecured 90-day
note of $100,000 in principal amount the right to convert such debt into the
Company’s securities to be offered in a subsequent financing during the term of
such note at 20% discount of a subsequent financing.
 
 
 

--------------------------------------------------------------------------------

 


Schedule 3.1(h)
SEC Reports; Financial Statements


The Company filed its quarterly report on Form 10-Q for the quarter ended
September 30, 2013 on November 26, 2013.


 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.1(i)
Undisclosed Liabilities and Events


As of the Closing Date, the Company owed an investor $100,000 in principal
amount at the interest rate of 20% per annum which is unsecured and will mature
on February 24, 2014 and such investor has the right to convert such debt into
the Company’s securities to be offered in a subsequent financing during the term
of such debt at 20% discount of a subsequent financing.


On December 9, 2013, the Company consummated a closing of a private placement of
its Common Stock, par value $.0001 (“Common Stock”) for gross proceeds of
$116,161.50 at $0.483 per share to an accredited investor (the “Investor”)
pursuant to a Securities Purchase Agreement, dated December 9, 2013 (the
“SPA”).  The SPA provides the Company with the ability to effect additional
closings until December 9, 2014 up to a total of 3,000,000 shares of Common
Stock (the “Cap”), with each subsequent closing on the one-month anniversary
from the preceding closing (the “Subsequent Closing Date”).   For each closing,
the per share purchase price for the Common Stock is an amount equal to the
average of the high and low trading prices (measured in hundredths of cents) of
the Common Stock on OTCQB during normal trading hours for the five consecutive
business days immediately prior to a closing date, multiplied by 0.50 with a
floor of $0.40.  For each closing, the number of shares of Common Stock to be
purchased by the Investor is equal to 10% of the total number of shares of
Common Stock traded during normal trading hours during the 20 business days
immediately preceding such closing, as reported by Bloomberg Financial Markets.


 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A
FORM OF DEBENTURE


Incorporated by reference herein Exhibit 4.1 to the Company’s Current Report on
Form 8-K filed with the Securities and Exchange Commission on December 13, 2013.
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
GENERAL SECURITY AGREEMENT
 
GENERAL SECURITY AGREEMENT dated December 13, 2013, made by CodeSmart Holdings
Inc., a Florida corporation (“Debtor”), and the undersigned lender set forth on
Schedule A hereto (the “Secured Party”).


Debtor hereby agrees in favor of Secured Party as follows:


1.           In consideration for loans made or to be made to Debtor evidenced
by the Secured Debentures of Debtor in the principal amounts set forth on
Schedule A hereto, payable to the order of Secured Party (such debentures, as
amended, modified, supplemented, replaced or substituted from time to time,
being herein referred to as the “Debentures”), Debtor hereby grants to Secured
Party a continuing security interest in, lien upon and a right of setoff
against, and Debtor hereby assigns to Secured Party, all of Debtor’s right,
title and interest in and to the Collateral described in Section 2, to secure
the full and prompt payment, performance and observance of all present and
future indebtedness, obligations, liabilities and agreements of any kind of
Debtor to Secured Party arising under or in connection with the Debentures,
which is existing now or hereafter (all of the foregoing being herein referred
to as the “Obligations”).


2.           The Collateral is described on Schedule B annexed hereto as part
hereof and on any separate schedule(s) identified as Collateral at any time or
from time to time furnished by Debtor to Secured Party (all of which are hereby
deemed part of this Security Agreement) and includes claims of Debtor against
third parties for loss or damage to or destruction of any Collateral.


3.           Debtor hereby warrants, represents, covenants and agrees (as of the
date hereof and so long as any Obligation remains outstanding) that:  (a) the
chief executive office and other places of business of Debtor, the books and
records relating to the Collateral (except for such records as are in the
possession or control of Secured Party) and the Collateral are located at
CodeSmart Holdings Inc., 275 Seventh Avenue, New York, NY 10001, and Debtor will
not change any of the same (except the location of antennas and similar types of
Collateral), or merge or consolidate with any person or change its name or
conduct its business under any trade, assumed or fictitious name, without prior
written notice to and consent of Secured Party (and in the case of location of
Collateral, will from time to time notify Secured Party of the locations
thereof); (b) the Collateral is and will be used in the business of Debtor and
not for personal, family, household or farming use; (c) the Collateral is now,
and at all times will be, owned by Debtor free and clear of all liens, security
interests, claims and encumbrances; (d) Debtor will not abandon or assign, sell,
lease, transfer or otherwise dispose of, other than in the ordinary course of
Debtor’s business, nor will Debtor suffer or permit any of the same to occur
with respect to, any Collateral, without prior written notice to and consent of
a designated representative of the Secured Party; (e) Debtor will make payment
or will provide for the payment, when due, of all taxes, assessments or
contributions or other public or private charges which have been or may be
levied or assessed against Debtor, whether with respect to the Collateral, to
any wages or salaries paid by Debtor, or otherwise, will deliver to Secured
Party, on demand, certificates or other evidence satisfactory to Secured Party
attesting thereto and shall
 
 
B-1

--------------------------------------------------------------------------------

 
 
cause Debtor’s subsidiaries to take any such action as described under this
section 3(e); (f) Debtor will use the Collateral for lawful purposes only, with
all reasonable care and caution and in conformity in all material respects with
all applicable laws, ordinances and regulations; (g) Debtor will, at Debtor’s
sole cost and expense, keep the Collateral in good order, repair, running
condition and in substantially the same condition as on the date hereof,
reasonable wear and tear excepted, and Debtor will not, without the prior
written consent of Secured Party, alter or remove any identifying symbol or
number upon any of the Collateral; (h) Secured Party shall at all times have
free access to and right of inspection of any Collateral and any papers,
instruments and records pertaining thereto (and the right to make extracts from
and to receive from Debtor originals or true copies of such records, papers and
instruments upon request therefor) and Debtor hereby grants to Secured Party a
security interest in all such records, papers and instruments to secure the
payment, performance and observance of the Obligations; (i) except for certain
antennas the Collateral is now and shall remain personal or intangible property,
and Debtor will not permit any other types of Collateral to become a fixture
without prior written notice to and consent of Secured Party and without first
making all arrangements, and delivering, or causing to be delivered, to Secured
Party all instruments and documents, including, without limitation, waivers and
subordination agreements by any landlords or mortgagees, requested by and
satisfactory to Secured Party to preserve and protect the primary security
interest granted herein against all persons; (j) Debtor will, at its sole cost
and expense, perform all acts and execute all documents requested by Secured
Party from time to time to evidence, perfect, maintain or enforce Secured
Party‘s security interest granted herein or otherwise in furtherance of the
provisions of this Security Agreement; (k) at any time and from time to time,
Debtor shall, at its sole cost and expense, execute and deliver to Secured Party
such financing statements pursuant to the Uniform Commercial Code (“UCC”),
applications for certificate of title and other papers, documents or instruments
as may reasonably be requested by Secured Party in connection with this Security
Agreement, and to the extent permitted by applicable law, Debtor hereby
authorizes Secured Party to execute and file at any time and from time to time
one or more financing statements or copies thereof or of this Security Agreement
with respect to the Collateral signed only by Secured Party, and Debtor agrees
to pay any recording tax or similar tax arising in connection with the filing of
any such financing statement and further agrees to pay any additional recording
or similar tax which is incurred in connection therewith; (l) Debtor assumes all
responsibility and liability arising from the Collateral; (m) in their
discretion, Secured Party may, at any time and from time to time, upon the
occurrence and during the continuance of a Default (as hereinafter defined),
demand, sue for, collect or receive any money or property at any time payable or
receivable on account of or in exchange for, or make any compromise or
settlement deemed desirable by Secured Party with respect to, any Collateral,
and/or extend the time of payment, arrange for payment in installments, or
otherwise modify the terms of, or release, any of the Obligations and/or the
Collateral, or any obligor, maker, endorser, acceptor, surety or guarantor of,
or any Party to, any of the Obligations or the Collateral, all without notice to
or consent by Debtor and without otherwise discharging or affecting the
Obligations, the Collateral or the security interest granted herein; (n) in its
discretion, Secured Party may, at any time and from time to time, for the
account of Debtor, pay any amount or do any act required of Debtor hereunder and
which Debtor fails to do or pay, and any such payment shall be deemed an advance
by Secured Party to Debtor payable on demand together with
 
 
B-2

--------------------------------------------------------------------------------

 
 
interest at the highest rate then payable on any of the Obligations; (o) Debtor
will promptly pay Secured Party for any and all sums, costs, and expenses which
Secured Party may pay or incur pursuant to the provisions of this Security
Agreement or in perfecting, defending, protecting or enforcing this Security
Agreement or the first priority security interest granted herein or in enforcing
payment of the Obligations or otherwise in connection with the provisions
hereof, including but not limited to all search, filing and recording fees,
taxes, fees and expenses for the service and filing of papers, premium on bonds
and undertakings, fees of marshals, sheriffs, custodians, auctioneers, court
costs, collection charges, travel expenses, and reasonable attorneys’ fees, all
of which together with interest at the highest rate then payable on any of the
Obligations, shall be part of the Obligations and be payable on demand; (p) upon
the occurrence and during the continuance of a Default, any proceeds of the
Collateral received by Debtor shall not be commingled with other property of
Debtor, but shall be segregated, held by Debtor in trust for Secured Party, and
immediately delivered to Secured Party in the form received, duly endorsed in
blank where appropriate to effectuate the provisions hereof, the same to be held
by Secured Party as additional Collateral hereunder or, at Secured Party’s
option, to be applied to payment of the Obligations, whether or not due and in
any order; (q) in their sole discretion, Secured Party may, at any time and from
time to time, assign, transfer or deliver to any transferee of any Obligations,
any Collateral, whereupon Secured Party shall be fully discharged from all
responsibility and the transferee shall be vested with all powers and rights of
Secured Party hereunder with respect thereto, but Secured Party shall retain all
rights and powers with respect to any Collateral not assigned, transferred or
delivered; and (r) upon request of Secured Party, at any time and from time to
time, Debtor shall, at its cost and expense, execute and deliver to Secured
Party reports as to the Collateral listing all items thereof, describing the
condition of same and setting forth the value thereof (lower of cost or market)
all in form and substance reasonably satisfactory to Secured Party. Whenever any
act is referred to herein as being taken by the Secured Party, it shall mean by
the Agent appointed by the Secured Party pursuant to Section 6 hereof.


4.           The term Default as used in this Security Agreement shall mean any
Event of Default, as such term is defined in the Debentures.


5.            Upon the occurrence and during the continuance of any Default,
Secured Party may, without notice to (except as herein set forth) or demand upon
Debtor, declare any Obligations immediately due and payable and Secured Party
shall have the following rights and remedies (to the extent permitted by
applicable law) in addition to all rights and remedies of a Secured Party under
the UCC or of Secured Party under the Obligations, all such rights and remedies
being cumulative, not exclusive and enforceable alternatively, successively or
concurrently:
 
 
B-3

--------------------------------------------------------------------------------

 
 
(a)           Secured Party may, at any time and from time to time, with or
without judicial process or the aid and assistance of others, (i) enter upon any
premises in which any Collateral may be located and, without resistance or
interference by Debtor, take possession of the Collateral, (ii) dispose of any
part or all of the Collateral on any such premises, (iii) require Debtor to
assemble and make available to Secured Party at the expense of Debtor any part
or all of the Collateral at any place and time designated by Secured Party which
is reasonably convenient to both parties, (iv) remove any part or all of the
Collateral from any such premises for the purpose of effecting sale or other
disposition thereof (and if any of the Collateral consists of motor vehicles,
Secured Party may use Debtor’s license plates), and (v) sell, resell, lease,
assign and deliver, grant options for or otherwise dispose of any part or all of
the Collateral in its then condition or following any commercially reasonable
preparation or processing, at public or private sale or proceedings or
otherwise, by one or more contracts, in one or more parcels, at the same or
different times, with or without having the Collateral at the place of sale or
other disposition, for cash and/or credit, and upon any terms, at such place(s)
and time(s) and to such person(s) as Secured Party deems best, all without
demand, notice or advertisement whatsoever except that where an applicable
statute requires reasonable notice of sale or other disposition Debtor hereby
agrees that the sending of ten days’ notice by overnight mail, postage prepaid,
to any address of Debtor set forth in this Security Agreement shall be deemed
reasonable notice thereof.  If any Collateral is sold by Secured Party upon
credit or for future delivery, Secured Party shall not be liable for the failure
of the purchaser to pay for same and in such event Secured Party may resell or
otherwise dispose of such Collateral.  Secured Party may buy any part or all of
the Collateral at any public sale and, if any part or all of the Collateral is
of a type customarily sold in a recognized market or is of the type which is the
subject of widely distributed standard price quotations, Secured Party may buy
such Collateral at private sale and in each case may make payment therefor by
any means, whether by credit against the Obligations or otherwise.  Secured
Party may apply the cash proceeds actually received from any sale or other
disposition to the reasonable expenses of retaking, holding, preparing for sale,
selling, leasing and the like, to reasonable attorneys’ fees and all legal,
travel and other expenses which may be incurred by Secured Party in attempting
to collect the Obligations, proceed against the Collateral or enforce this
Security Agreement or in the prosecution or defense of any action or proceeding
related to the Obligations, the Collateral or this Security Agreement; and then
to the Obligations in such order and as to principal or interest as Secured
Party may desire; and Debtor shall remain liable and will pay Secured Party on
demand any deficiency remaining, together with interest thereon at the highest
rate then payable on the Obligations and the balance of any expenses unpaid,
with any surplus to be paid to Debtor, subject to any duty of Secured Party
imposed by law to the holder of any subordinate security interest in the
Collateral known to Secured Party.


(b)           Secured Party may, at any time and from time to time, as
appropriate, after the occurrence and during the continuance of an Event of
Default set off and apply to the payment of the Obligations, any Collateral in
or coming into the possession of Secured Party or their agents, without notice
to Debtor and in such manner as Secured Party may in their discretion determine.
 
 
B-4

--------------------------------------------------------------------------------

 
 
6.           Secured Parties may designate and appoint a collateral agent
(“Agent”), as attorney-in-fact of Debtor, irrevocably and with power of
substitution, with authority to:  endorse the name of Debtor on any notes,
acceptances, checks, drafts, money orders, instruments or other evidences of
Collateral that may come into Secured Party’s possession; sign the name of
Debtor on any invoices, documents, assignments; execute proofs of claim and
loss; execute endorsements, assignments or other instruments of conveyance or
transfer; adjust and compromise any claims under insurance policies or
otherwise; execute releases; and do all other acts and things necessary or
advisable in the sole discretion of Secured Party to carry out and enforce this
Security Agreement or the Obligations.  Neither Secured Party nor any designee
or agent thereof shall be liable for any acts of commission or omission done in
good faith, for any error of judgment or for any mistake of fact or law.  This
power of attorney being coupled with an interest is irrevocable while any
Obligations shall remain unpaid.


7.           With respect to the enforcement of Secured Party’s rights under
this Security Agreement, Debtor hereby releases Secured Party and Agent from any
claims, causes of action and demands at any time arising out of or with respect
to this Security Agreement, the Obligations, the Collateral and its use and/or
any actions taken or omitted to be taken by Secured Party or Agent in good faith
with respect thereto, and Debtor hereby agrees to hold Secured Party and Agent
harmless from and with respect to any and all such claims, causes of action and
demands.


8.           Secured Party’s prior recourse to any Collateral shall not
constitute a condition of any demand, suit or proceeding for payment or
collection of the Obligations nor shall any demand, suit or proceeding for
payment or collection of the Obligations constitute a condition of any recourse
by Secured Party to the Collateral.  Any suit or proceeding by Secured Party to
recover any of the Obligations shall not be deemed a waiver of, or bar against,
subsequent proceedings by Secured Party with respect to any other Obligations
and/or with respect to the Collateral.  No act, omission or delay by Secured
Party shall constitute a waiver of their rights and remedies hereunder or
otherwise.  No single or partial waiver by Secured Party of any covenant,
warranty, representation, Default or right or remedy which they may have shall
operate as a waiver of any other covenant, warranty, representation, Default,
right or remedy or of the same covenant, warranty, representation, Default,
right or remedy on a future occasion.  Debtor hereby waives presentment, notice
of dishonor and protest of all instruments included in or evidencing any
Obligations or Collateral, and all other notices and demands whatsoever (except
as expressly provided herein).


9.           Debtor hereby agrees to pay, on demand, all out-of-pocket expenses
incurred by Secured Party in connection with the enforcement of the Debentures,
this Security Agreement, and the Obligations and in connection with any
amendment, including, without limitation, the fees and disbursements of counsel
to Secured Party.


10.           In the event of any litigation with respect to any matter
connected with this Security Agreement, the Obligations, the Collateral or the
Debentures, Debtor hereby waives the right to a trial by jury and all rights of
setoff.  Debtor hereby waives personal service of any process in connection with
any such action or proceeding and agrees that the service thereof may be made by
certified or registered mail directed to Debtor at any address of Debtor set
forth in this Security Agreement.  Debtor so served shall appear or answer to
such process within thirty days after the mailing thereof.  Should Debtor so
served fail to appear or answer within said thirty-day period, Debtor shall be
deemed in default and judgment may be entered by Secured Party against Debtor
for the amount or such other relief as may be demanded in any process so
served.  In the alternative, Secured Party may in their discretion effect
service upon Debtor in any other form or manner permitted by law.
 
 
B-5

--------------------------------------------------------------------------------

 
 
11.           Upon the payment in full or conversion of the Debentures and
satisfaction of all Obligations in accordance with the Debentures or with the
prior consent or waiver by the Secured Party, the security interest granted
hereby in the Collateral shall terminate and all rights to the Collateral under
this Agreement shall immediately revert to Debtor.  Upon any such termination,
the Secured Party shall within three (3) business day: (x) return any Collateral
that is in possession of the Secured Party, and (y) execute and deliver UCC–3
financing statement releases or other documents of release reasonably requested
by Debtor.


12.           Secured Party may assign their rights and obligation hereunder to
any Affiliate of Secured Party provided that such Affiliate assumes all of the
liabilities or obligations of Secured Party hereunder.  For purposes of this
section, “Affiliate” of any person means any other person or entity which,
directly or indirectly, controls or is controlled by that person, or is under
common control with that person or entity.  “Control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as used with respect to any person or entity, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such person or entity, whether through the ownership of voting
securities, by contract or otherwise.


13.           All terms herein shall have the meanings as defined in the UCC,
unless the context otherwise requires.  No provision hereof shall be modified,
altered, waived, released, terminated or limited except by a written instrument
expressly referring to this Security Agreement and to such provision, and
executed by the Party to be charged.  The execution and delivery of this
Security Agreement has been authorized by the Board of Directors of Debtor and
by any necessary vote or consent of members of Debtor.  This Security Agreement
and all Obligations shall be binding upon the successors and assigns of Debtor
and shall, together with the rights and remedies of Secured Party hereunder,
inure to the benefit of Secured Party, their executors, administrators,
successors, permitted endorsees and permitted assigns.  This Security Agreement
and the Obligations shall be governed in all respects by the laws of the State
of New York applicable to contracts executed and to be performed in such
state.  If any term of this Security Agreement shall be held to be invalid,
illegal or unenforceable, the validity of all other terms hereof shall in no way
be affected thereby.  Secured Party is authorized to annex hereto any schedules
referred to herein.  Debtor acknowledges receipt of a copy of this Security
Agreement.
 
14.           All notices and other communications under this Agreement shall be
in writing and shall be deemed given when delivered personally, by overnight
mail or delivery service or mailed by certified mail, return receipt requested,
to the parties.


 
B-6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed or caused this security
agreement to be executed on the date first above set forth.
 
 

  COMPANY:       CODESMART HOLDINGS INC.        
By:
    Name: Ira Shapiro   Title: Chairman and Chief Executive Officer      


 
Address of Debtor:


CodeSmart Holdings, Inc.
275 Seventh Avenue
New York, NY 10001



Secured Parties:


REDWOOD FUND III LTD
By its Manager:  REDWOOD MANAGEMENT LLC




By:________________________________
    Name:
    Title:
 
 
B-7

--------------------------------------------------------------------------------

 


SCHEDULE A




REDWOOD FUND III LTD









 
 
B-8

--------------------------------------------------------------------------------

 
 
SCHEDULE B


The property covered by this Security Agreement consists of all of Debtor’s (i)
accounts, debts, proceeds, claims, demands and other intangibles which are now
or which may at any time hereafter be due or owing to the debtor or owed by the
debtor (collectively, the “debts”) and all contracts, bills, notes, book
accounts, letters, invoices, papers, documents and electronically recorded data,
recording, evidencing or related to the foregoing, (ii) present and after
acquired goods, securities, instruments, documents of title, chattel paper,
intangibles or money which are proceeds of collateral, including proceeds of
insurance, (iii) present and after acquired personal property wherever situate,
including but not limited to, goods, inventory, equipment, machinery, tools,
apparatus, plant furniture, fixtures and appurtenances, and (iv) present and
after acquired real property wherever situate.


 
B-9

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF LEGAL OPINION


[Purchase Name and Address]




Ladies and Gentlemen:


We have acted as counsel to CodeSmart Holdings, Inc., a Florida corporation (the
“Company”), in connection with the execution and delivery by the Company of the
Securities Purchase Agreement, dated as of December ___, 2013 (the “Agreement”),
by and among the Company and the purchasers named therein (the “Purchasers”) and
the issuance and sale of Secured Convertible Debentures in connection with the
Agreement.  This opinion is given to you pursuant to Section 2.2(a) of the
Agreement.  (Capitalized terms not otherwise defined herein are defined as set
forth in the Agreement.)


We have participated in the preparation and negotiation of the Agreement and the
Exhibits and Schedules thereto, and the other documents referred to therein.  We
also have examined such certificates of public officials, corporate documents
and records and other certificates, opinions, agreements and instruments,
including the following:


1.  
The Agreement (including the exhibits and schedules thereto) and each of the
other Transaction Documents as defined in the Agreement;



2.  
Articles of Incorporation of the Company, as amended, and a Certificate of Good
Standing issued by the Secretary of State  of  Florida on December ___, 2013;



3.  
By laws of the Company as amended and as currently in effect;



4.  
All filings with the SEC by the Company (and all exhibits to said filings) from
(and including) the Company’s Current Report on Form 8-K filed with the SEC on
May 9, 2013 (the “Current SEC Filings”);

 
 
5.  
Resolutions adopted by the Board of Directors of the Company dated ___________,
2013; and



6.  
Such other documents as we have deemed necessary in order to render the opinions
set forth herein.



Whenever our opinion herein with the respect to the existence or absence of
facts is indicated to be based upon “our knowledge,” it is intended to signify
only that during the course of our representation of the Company, no information
has come to the attention of the attorneys presently employed by our firm who
have worked on matters for the Company that would give actual knowledge contrary
to such statement.  Except to the extent expressly set forth herein, we have not
undertaken any independent investigation to determine the existence or absence
of such facts, and no inference as to our knowledge of the existence or absence
of such facts should be drawn from our representation of the Company.


 
C-1

--------------------------------------------------------------------------------

 
 
In rendering this opinion, we have (a) assumed (i) the genuineness of all
signatures on all documents examined by us (other than those of officers of the
Company), (ii) the authenticity of all documents submitted to us as originals,
and (iii) the conformity to original documents of all documents submitted to us
as copies and the authenticity of the originals of such copies, and (iv) the
legal capacity of all natural persons party to any of the documents reviewed by
us.


With respect to our opinion in clause (a) of paragraph 7 we have not conducted
any investigation of statutes, laws, ordinances, rules or regulations other than
those that in our experience are likely to be applicable to the Agreement and
the transactions contemplated thereby, including the issuance, sale and delivery
of the Shares, and our opinion with respect thereto is limited to New York and
United States statutes, laws, rules and regulation as in our experience are of
general application.


With respect to our opinion in paragraph 7 clause (b) we have relied solely on
representations of officers of the Company regarding the existence of facts that
may result in a conflict or violation, except to the extent that such conflict
or violation would be apparent solely from an examination of the documents or
agreements we have reviewed.


With respect to our opinion in paragraph 7 clause (b) and paragraph 8 regarding
judgments, decrees, orders, proceedings, claim, action, suit, etc., we have
relied solely on a representation made to us in a certificate  delivered to us
by an officer of the Company to the effect that there are no judgments, decrees
or orders binding  on the Company.
 
1. The Company is a corporation duly organized, validly existing and in good
standing under the laws of Florida.  The Company has all requisite power and
authority, and all material governmental licenses, authorizations, consents and
approvals, that are required to own and operate its properties and assets and to
carry on its business as now conducted and as proposed to be conducted (all as
described in the Company’s filings with the SEC). The Company is duly qualified
to transact business and is in good standing in each jurisdiction in which the
failure to qualify could have a Material Adverse Effect on the Company.
 
2. Each of the following subsidiaries of the Company (the “Subsidiaries”) is a
corporation, duly organized and in good standing under the laws of its state of
organization, as noted:  [                     ].
 
3. The Company has all requisite power and authority (i) to execute, deliver and
perform the Transaction Documents, (ii) to issue, sell and deliver the
Debentures, and the Underlying Shares pursuant to the Transaction Documents and
(iii) to carry out and perform its obligations under, and to consummate the
transactions contemplated by, the Transaction Documents.
 
4. All action on the part of the Company, its directors and its stockholders
necessary for the authorization, execution and delivery by the Company of the
Transaction Documents, the authorization, issuance, sale and delivery of the
Debentures pursuant to the Agreement, the issuance and delivery the Underlying
Shares and the consummation by the Company of the transactions contemplated by
the Transaction Documents has been duly taken.  The Transaction Documents have
been duly and validly executed and delivered by the Company and constitute the
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with their terms, except that (a) such enforceability may
be limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors’ rights in general and (b) the remedies of specific
performance and injunctive and other forms of injunctive relief may be subject
to equitable defenses.
 
 
C-2

--------------------------------------------------------------------------------

 
 
5. To our knowledge, the Company has filed all reports (the “SEC Reports”)
required to be filed by it under Sections 13(a) and 15(d) of the Exchange Act of
1934, as amended (the “Exchange Act”).  As of their respective filing dates, the
SEC Reports complied in all material respects as to form with the requirements
of the Exchange Act and the rules and regulations of the Commission promulgated
thereunder.
 
6. Based in part upon the representations of the Purchasers contained in the
Agreement, the Debentures and the Underlying Shares may be issued to the
Purchasers without registration under the Securities Act of 1933, as amended.
 
7. The execution, delivery and performance by the Company of, and the compliance
by the Company with the terms of, the Transaction Documents and the issuance,
sale and delivery of the Debentures and the Underlying Shares pursuant to the
Agreement do not (a) conflict with or result in a violation of any provision of
law, rule or regulation applicable to the Company or its Subsidiaries or of the
certificate of incorporation or by-laws or other similar organizational
documents of the Company or its Subsidiaries, (b) conflict with, result in a
breach of or constitute a default (or an event which with notice or lapse of
time or both would become a default) under, or result in or permit the
termination or modification of, any agreement, instrument, order, writ, judgment
or decree known to us to which the Company of its Subsidiaries is a party or is
subject .
 
8. To our knowledge, except as set forth in the Agreement, there is no claim,
action, suit, proceeding, arbitration, investigation or inquiry, pending or
threatened, before any court or governmental or administrative body or agency,
or any private arbitration tribunal, against the Company or its Subsidiaries, or
any of the officers, directors or employees (in connection with the discharge of
their duties as officers, directors and employees) of the Company or its
Subsidiaries, or affecting any of its properties or assets.
 
9. In connection with the valid execution, delivery and performance by the
Company of the Transaction Documents, or the offer, sale, issuance or delivery
of the Debentures and the Underlying Shares or the consummation of the
transactions contemplated thereby, no consent, license, permit, waiver, approval
or authorization of, or designation, declaration, registration or filing with,
any court, governmental or regulatory authority, or self-regulatory
organization, is required.
 
We are members of the Bar of the State of New York.  This opinion is based
solely upon the state laws of the State of New York and the federal laws of the
United States as currently in effect.  We have not obtained opinions of counsel
licensed to practice law other than the state of New York to support the
opinions contained herein.


 
C-3

--------------------------------------------------------------------------------

 
 
In rendering the foregoing opinions, (i) we have assumed without investigation
that no party to the Transaction Documents at any time from the execution
thereof until immediately after the closing thereby has been in violation of or
in default in complying with any provision thereof and that all conditions to
the consummation of the transactions contemplated thereby, shall have been
satisfied at or prior to such closing, (ii) we have relied without investigation
on representations by the relevant parties in and to the Transaction Documents,
(iii) we have assumed without investigation that any non-defaulting party to the
Transaction Documents will seek to enforce its rights only in circumstances and
in a manner in which it is equitable and commercially reasonable to do so, and
(iv) we are not opining on the enforceability of any judgment.
 
The enforceability opinions contained above are limited (i) by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies, and (iii) with respect to indemnification provisions, by
applicable federal or state securities laws.


The availability of the remedy of specific performance, of injunctive relief, or
of any other equitable relief is subject to the court before which any
proceedings therefore may be brought and we are not passing upon the question of
whether such remedies are available.


We express no opinion on (i) the enforceability, under certain circumstances, of
provisions to the effect that failure to exercise or delay in exercising any
right or remedy will not operate as a waiver of that right or remedy, (ii) the
enforceability, in certain circumstances, of provisions waiving broadly or
vaguely stated rights, statutory or other rights representing public policy, or
unknown future rights and of provisions that rights or remedies are not
exclusive, (iii) the enforceability or effect of any provisions relating to
choice of law or forum selection and (iv) limitations on the exercise of certain
contractual rights and remedies if the defaults are not material or the
penalties bear no reasonable relation to the damage suffered by the aggrieved
party as a result of the delinquencies or defaults.


This opinion is solely for the information of the addressees set forth above and
is not to be quoted in whole or in part or otherwise referred to (except in a
list of closing documents), nor is it to be filed with any governmental agency
or other person without our prior written consent.  Other than the addressee set
forth above, no one is entitled to rely on this opinion.  This opinion is based
upon our knowledge of the law and facts as of the date hereof.  We assume no
duty to communicate with you with respect to any matter which comes to our
attention hereafter.
Nothing herein shall be deemed to relate to or constitute an opinion concerning
any matters not specifically set forth above.
 
 

  Very truly yours,

 
Ofsink, LLC

 


 
C-4

--------------------------------------------------------------------------------

 

EXHIBIT D

STOCK PLEDGE AGREEMENT
 
This Stock Pledge Agreement (this “Agreement”), dated as of December 13, 2013,
by and between Redwood Fund III LTD (“Pledgee”) and CodeSmart Holdings, Inc., a
Florida corporation (“Pledgor”).
 
BACKGROUND
 
Pledgor and certain of its subsidiaries have entered into a General Security
Agreement dated as of the date hereof (as amended, modified, restated or
supplemented from time to time, the “Security Agreement”), pursuant to which
Pledgee has provided certain loans to Pledgor.
 
Pledgor has agreed to pledge and grant a security interest in the collateral
described herein to Pledgee on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt of which is hereby acknowledged, the parties hereto
agree as follows:
 
1. Defined Terms.  All capitalized terms used herein which are not defined shall
have the meanings given to them in the Security Agreement.
 
2. Pledge and Grant of Security Interest.  To secure the full and punctual
payment and performance of the obligations set forth under the Security
Agreement and any ancillary agreements (the Security Agreement and the ancillary
agreements, as each may be amended, restated, modified and/or supplemented from
time to time, collectively, the “Documents”) and (b) all other indebtedness,
obligations and liabilities of Pledgor to Pledgee whether now existing or
hereafter arising, direct or indirect, liquidated or unliquidated, absolute or
contingent, due or not due and whether under, pursuant to or evidenced by a
note, agreement, guaranty, instrument or otherwise Pledgor hereby pledges,
assigns, hypothecates, transfers and grants a security interest to Pledgee in
all of the following (the “Collateral”):
 
(a) the shares of stock set forth on Schedule A annexed hereto and expressly
made a part hereof (together with any additional shares of stock or other equity
interests acquired by Pledgor, the “Pledged Stock”), the certificates
representing the Pledged Stock and all dividends, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the Pledged Stock;
 
(b) all additional shares of stock of any issuer (each, an “Issuer”) of the
Pledged Stock  from time to time acquired by Pledgor in any manner, including,
without limitation, stock dividends or a distribution in connection with any
increase or reduction of capital, reclassification, merger, consolidation, sale
of assets, combination of shares, stock split, spin-off or split-off (which
shares shall be deemed to be part of the Collateral), and the certificates
representing such additional shares, and all dividends, cash, instruments and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares; and
 
 
D-1

--------------------------------------------------------------------------------

 
 
(c) all options and rights, whether as an addition to, in substitution of or in
exchange for any shares of any Pledged Stock and all dividends, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
such options and rights.
 
3. Delivery of Collateral.  All certificates representing or evidencing the
Pledged Stock shall be delivered to and held by or on behalf of Pledgee pursuant
hereto and shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to Pledgee.  Pledgor
hereby authorizes the Issuer upon demand by Pledgee to deliver any certificates,
instruments or other distributions issued in connection with the Collateral
directly to Pledgee, in each case to be held by Pledgee, subject to the terms
hereof.  Upon an Event of Default (as defined below) that has occurred and is
continuing beyond any applicable grace period, Pledgee shall have the right,
during such time in its discretion and without notice to Pledgor, to transfer to
or to register in the name of Pledgee or any of its nominees any or all of the
Pledged Stock.  In addition, Pledgee shall have the right at such time to
exchange certificates or instruments representing or evidencing Pledged Stock
for certificates or instruments of smaller or larger denominations.
Notwithstanding anything herein to the contrary, in the event the Pledgor repays
the Obligations in full before any Pledged Stock is sold, assigned and delivered
at any private sale or at public auction pursuant to Section 8(c) hereof,
Pledgor shall have the right to request any and all unsold Pledged Stock be
transferred and returned to the Pledger and Pledgee’s security interest on the
Collateral shall be terminated thereafter.
 
4. Representations and Warranties of Pledgor.  Pledgor represents and warrants
to Pledgee (which representations and warranties shall be deemed to continue to
be made until all of the Obligations has been paid in full and each Document and
each agreement and instrument entered into in connection therewith has been
irrevocably terminated) that:
 
(a) the execution, delivery and performance by Pledgor of this Agreement and the
pledge of the Collateral hereunder do not and will not result in any violation
of any agreement, indenture, instrument, license, judgment, decree, order, law,
statute, ordinance or other governmental rule or regulation applicable to
Pledgor;
 
(b) this Agreement constitutes the legal, valid, and binding obligation of
Pledgor enforceable against Pledgor in accordance with its terms;
 
(c) (i) all Pledged Stock owned by Pledgor is set forth on Schedule A hereto and
(ii) Pledgor is the direct and beneficial owner of each share of the Pledged
Stock;
 
(d) all of the shares of the Pledged Stock have been duly authorized, validly
issued and are fully paid and nonassessable;
 
(e) no consent or approval of any person, corporation, governmental body,
regulatory authority or other entity, is or will be necessary for (i) the
execution, delivery and performance of this Agreement, (ii) the exercise by
Pledgee of any rights with respect to the Collateral or (iii) the pledge and
assignment of, and the grant of a security interest in, the Collateral
hereunder;
 
 
D-2

--------------------------------------------------------------------------------

 
 
(f) there are no pending or, to the best of Pledgor’s knowledge, threatened
actions or proceedings before any court, judicial body, administrative agency or
arbitrator which may materially adversely affect the Collateral;
 
(g) Pledgor has the requisite power and authority to enter into this Agreement
and to pledge and assign the Collateral to Pledgee in accordance with the terms
of this Agreement.
 
(h) Pledgor owns each item of the Collateral and, except for the pledge and
security interest granted to Pledgee hereunder, the Collateral shall be,
immediately following the closing of the transactions contemplated by the
Documents, free and clear of any other security interest, pledge, claim, lien,
charge, hypothecation, assignment, offset or encumbrance whatsoever
(collectively, “Liens”).
 
(i) there are no restrictions on transfer of the Pledged Stock contained in the
certificate of incorporation or by-laws (or equivalent organizational documents)
of the Issuer or otherwise which have not otherwise been enforceably and legally
waived by the necessary parties.
 
(j) none of the Pledged Stock has been issued or transferred in violation of the
securities registration, securities disclosure or similar laws of any
jurisdiction to which such issuance or transfer may be subject.
 
(k) the pledge and assignment of the Collateral and the grant of a security
interest under this Agreement vest in Pledgee all rights of Pledgor in the
Collateral as contemplated by this Agreement.
 
(l) The Pledged Stock constitutes the respective percentage of the issued and
outstanding shares of capital stock of each Issuer as set forth on Schedule A.
 
5. Covenants.  Pledgor covenants that, until the Obligations shall be satisfied
in full and each Document and each agreement and instrument entered into in
connection therewith is irrevocably terminated:
 
(a) Pledgor will not sell, assign, transfer, convey, or otherwise dispose of its
rights in or to the Collateral or any interest therein; nor will Pledgor create,
incur or permit to exist any Lien whatsoever with respect to any of the
Collateral or the proceeds thereof other than that created hereby.
 
(b) Pledgor will, at its expense, defend Pledgee’s right, title and security
interest in and to the Collateral against the claims of any other party.
 
(c) Pledgor shall at any time, and from time to time, upon the written request
of Pledgee, execute and deliver such further documents and do such further acts
and things as Pledgee may reasonably request in order to effect the purposes of
this Agreement including, but without limitation, delivering to Pledgee upon the
occurrence of an Event of Default irrevocable proxies in respect of the
Collateral in form satisfactory to Pledgee.  Until receipt thereof, upon an
Event of Default that has occurred and is continuing beyond any applicable grace
period, this Agreement shall constitute Pledgor’s proxy to Pledgee or its
nominee to vote all shares of Collateral then registered in Pledgor’s name.
 
 
D-3

--------------------------------------------------------------------------------

 
 
(d) Pledgor will not consent to or approve the issuance of (i) any additional
shares of any class of capital stock or other equity interests of the Issuer; or
(ii) any securities convertible either voluntarily by the holder thereof or
automatically upon the occurrence or nonoccurrence of any event or condition
into, or any securities exchangeable for, any such shares, unless, in either
case, such shares are pledged as Collateral pursuant to this Agreement.
 
6. Voting Rights and Dividends.  In addition to Pledgee’s rights and remedies
set forth in Section 8 hereof, in case an Event of Default shall have occurred
and be continuing, beyond any applicable cure period, Pledgee shall (i) be
entitled to vote the Collateral, (ii) be entitled to give consents, waivers and
ratifications in respect of the Collateral (Pledgor hereby irrevocably
constituting and appointing Pledgee, with full power of substitution, the proxy
and attorney-in-fact of Pledgor for such purposes) and (iii) be entitled to
collect and receive for its own use cash dividends paid on the
Collateral.  Pledgor shall not be permitted to exercise or refrain from
exercising any voting rights or other powers if, in the reasonable judgment of
Pledgee, such action would have a material adverse effect on the value of the
Collateral or any part thereof; and, provided, further, that Pledgor shall give
at least five (5) days’ written notice of the manner in which Pledgor intends to
exercise, or the reasons for refraining from exercising, any voting rights or
other powers other than with respect to any election of directors and voting
with respect to any incidental matters.  Following the occurrence of an Event of
Default, all dividends and all other distributions in respect of any of the
Collateral, shall be delivered to Pledgee to hold as Collateral and shall, if
received by Pledgor, be received in trust for the benefit of Pledgee, be
segregated from the other property or funds of Pledgor, and be forthwith
delivered to Pledgee as Collateral in the same form as so received (with any
necessary endorsement).
 
7. Event of Default.  An Event of Default shall be deemed to have occurred and
may be declared by Pledgee upon the happening of any of the following events:
 
(a) An “Event of Default” (or similar term) under any Document or any agreement
or note related to any Document shall have occurred and be continuing beyond any
applicable cure period;
 
(b) Pledgor shall default in the performance of any of its obligations under any
agreement between Pledgor and Pledgee, including, without limitation, this
Agreement, and such default shall not be cured for a period of ten (10) Trading
Days after the occurrence thereof;
 
(c) Any representation or warranty of Pledgor made herein, in any Document or in
any agreement, statement or certificate given in writing pursuant hereto or
thereto or in connection herewith or therewith shall be false or misleading in
any material respect;
 
(d) Any portion of the Collateral is subjected to levy of execution, attachment,
distraint or other judicial process; or any portion of the Collateral is the
subject of a claim (other than by Pledgee) of a Lien or other right or interest
in or to the Collateral and such levy or claim shall not be cured, disputed or
stayed within a period of fifteen (15) business days after the occurrence
thereof; or
 
 
D-4

--------------------------------------------------------------------------------

 
 
(e) Pledgor shall (i) apply for, consent to, or suffer to exist the appointment
of, or the taking of possession by, a receiver, custodian, trustee, liquidator
or other fiduciary of itself or of all or a substantial part of its property,
(ii) make a general assignment for the benefit of creditors, (iii) commence a
voluntary case under any state or federal bankruptcy laws (as now or hereafter
in effect), (iv) be adjudicated a bankrupt or insolvent, (v) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vi) acquiesce to, or fail to have dismissed, within sixty (60) days, any
petition filed against it in any involuntary case under such bankruptcy laws, or
(vii) take any action for the purpose of effecting any of the foregoing.
 
8. Remedies.  In case an Event of Default shall have occurred and be declared by
Pledgee, Pledgee may:
 
(a) Transfer any or all of the Collateral into its name, or into the name of its
nominee or nominees;
 
(b) Exercise all corporate rights with respect to the Collateral including,
without limitation, all rights of conversion, exchange, subscription or any
other rights, privileges or options pertaining to any shares of the Collateral
as if it were the absolute owner thereof, including, but without limitation, the
right to exchange, at its discretion, any or all of the Collateral upon the
merger, consolidation, reorganization, recapitalization or other readjustment of
the Issuer thereof, or upon the exercise by the Issuer  of any right, privilege
or option pertaining to any of the Collateral, and, in connection therewith, to
deposit and deliver any and all of the Collateral with any committee,
depository, transfer agent, registrar or other designated agent upon such terms
and conditions as it may determine, all without liability except to account for
property actually received by it; and
 
(c) Subject to any requirement of applicable law, sell, assign and deliver the
whole or, from time to time, any part of the Collateral at the time held by
Pledgee, at any private sale or at public auction, with or without demand,
advertisement or notice of the time or place of sale or adjournment thereof or
otherwise (all of which are hereby waived, except such notice as is required by
applicable law and cannot be waived), for cash or credit or for other property
for immediate or future delivery, and for such price or prices and on such terms
as Pledgee in its sole discretion may determine, or as may be required by
applicable law.
 
Pledgor hereby waives and releases any and all right or equity of redemption,
whether before or after sale hereunder; provided however, in the event the
Pledgor repays the Obligations in full before any Pledged Stock is sold,
assigned and delivered at any private sale or at public auction pursuant to
Section 8(c) hereof, Pledgor shall have the right to request any and all unsold
Pledged Stock be transferred and returned to the Pledger and Pledgee’s security
interest on the Collateral shall be terminated thereafter.  At any such sale,
unless prohibited by applicable law, Pledgee may bid for and purchase the whole
or any part of the Collateral so sold free from any such right or equity of
redemption.  All moneys received by Pledgee hereunder whether upon sale of the
Collateral or any part thereof or otherwise shall be held by Pledgee and applied
by it as provided in Section 10 hereof.  No failure or delay on the part of
Pledgee in exercising any rights hereunder shall operate as a waiver of any such
rights nor shall any single or partial exercise of any such rights preclude any
other or future exercise thereof or the exercise of any other rights
hereunder.  Pledgee shall have no duty as to the collection or protection of the
Collateral or any income thereon nor any duty as to preservation of any rights
pertaining thereto, except to apply the funds in accordance with the
requirements of Section 10 hereof.  Pledgee may exercise its rights with respect
to property held hereunder without resort to other security for or sources of
reimbursement for the Obligations.  In addition to the foregoing, Pledgee shall
have all of the rights, remedies and privileges of a secured party under the
Uniform Commercial Code of New York regardless of the jurisdiction in which
enforcement hereof is sought.
 
 
D-5

--------------------------------------------------------------------------------

 
 
9. Private Sale.  Pledgor recognizes that Pledgee may be unable to effect (or to
do so only after delay which would adversely affect the value that might be
realized from the Collateral) a public sale of all or part of the Collateral by
reason of certain prohibitions contained in the Securities Act, and may be
compelled to resort to one or more private sales to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof.  Pledgor agrees that any such private sale may
be at prices and on terms less favorable to the seller than if sold at public
sales and that such private sales shall be deemed to have been made in a
commercially reasonable manner.  Pledgor agrees that Pledgee has no obligation
to delay sale of any Collateral for the period of time necessary to permit the
Issuer to register the Collateral for public sale under the Securities Act.
 
10. Proceeds of Sale.  The proceeds of any collection, recovery, receipt,
appropriation, realization or sale of the Collateral shall be applied by Pledgee
as follows:
 
(a) First, to the payment of all costs, reasonable expenses and charges of
Pledgee and to the reimbursement of Pledgee for the prior payment of such costs,
reasonable expenses and charges incurred in connection with the care and
safekeeping of the Collateral (including, without limitation, the reasonable
expenses of any sale or any other disposition of any of the Collateral), the
expenses of any taking, attorneys’ fees and reasonable expenses, court costs,
any other fees or expenses incurred or expenditures or advances made by Pledgee
in the protection, enforcement or exercise of its rights, powers or remedies
hereunder;
 
(b) Second, to the payment of the Obligations, in whole or in part, in such
order as Pledgee may elect, whether or not such Obligations is then due;
 
(c) Third, to such persons, firms, corporations or other entities as required by
applicable law including, without limitation, the UCC; and
 
(d) Fourth, to the extent of any surplus to the Pledgor or as a court of
competent jurisdiction may direct.
 
In the event that the proceeds of any collection, recovery, receipt,
appropriation, realization or sale are insufficient to satisfy the Obligations,
Pledgor shall be liable for the deficiency plus the costs and fees of any
attorneys employed by Pledgee to collect such deficiency.
 
11. Waiver of Marshaling.  Pledgor hereby waives any right to compel any
marshaling of any of the Collateral.
 
 
D-6

--------------------------------------------------------------------------------

 
 
12. No Waiver.  Any and all of Pledgee’s rights with respect to the Liens
granted under this Agreement shall continue unimpaired, and Pledgor shall be and
remain obligated in accordance with the terms hereof, notwithstanding (a) the
bankruptcy, insolvency or reorganization of Pledgor, (b) the release or
substitution of any item of the Collateral at any time, or of any rights or
interests therein, or (c) any delay, extension of time, renewal, compromise or
other indulgence granted by Pledgee in reference to any of the
Obligations.  Pledgor hereby waives all notice of any such delay, extension,
release, substitution, renewal, compromise or other indulgence, and hereby
consents to be bound hereby as fully and effectively as if Pledgor had expressly
agreed thereto in advance.  No delay or extension of time by Pledgee in
exercising any power of sale, option or other right or remedy hereunder, and no
failure by Pledgee to give notice or make demand, shall constitute a waiver
thereof, or limit, impair or prejudice Pledgee’s right to take any action
against Pledgor or to exercise any other power of sale, option or any other
right or remedy.
 
13. Expenses.  The Collateral shall secure, and Pledgor shall pay to Pledgee on
demand, from time to time, all reasonable costs and expenses, (including but not
limited to, reasonable attorneys’ fees and costs, taxes, and all transfer,
recording, filing and other charges) of, or incidental to, the custody, care,
transfer, administration of the Collateral or any other collateral, or in any
way relating to the enforcement, protection or preservation of the rights or
remedies of Pledgee under this Agreement or with respect to any of the
Obligations.
 
14. Pledgee Appointed Attorney-In-Fact and Performance by Pledgee.  Upon the
occurrence of an Event of Default, Pledgor hereby irrevocably constitutes and
appoints  a designee of Pledgee as Pledgor’s true and lawful attorney-in-fact,
with full power of substitution, to execute, acknowledge and deliver any
instruments and to do in Pledgor’s name, place and stead, all such acts, things
and deeds for and on behalf of and in the name of Pledgor, which Pledgor could
or might do or which Pledgee may deem necessary, desirable or convenient to
accomplish the purposes of this Agreement, including, without limitation, to
execute such instruments of assignment or transfer or orders and to register,
convey or otherwise transfer title to the Collateral into Pledgee’s
name.  Pledgor hereby ratifies and confirms all that said attorney-in-fact may
so do and hereby declares this power of attorney to be coupled with an interest
and irrevocable.  If Pledgor fails to perform any agreement herein contained,
Pledgee may itself perform or cause performance thereof, and any costs and
expenses of Pledgee incurred in connection therewith shall be paid by the
Pledgor as provided in Section 10 hereof.
 
15. WAIVERS.  EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OTHER AGREEMENT EXECUTED
OR DELIVERED BY THEM IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HERETO HEREBY AGREES
AND CONSENTS THAT ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF EACH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
 
 
D-7

--------------------------------------------------------------------------------

 
 
16. Recapture.  Notwithstanding anything to the contrary in this Agreement, if
Pledgee receives any payment or payments on account of the Obligations, which
payment or payments or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver, or any other party under the United States Bankruptcy Code,
as amended, or any other federal or state bankruptcy, reorganization, moratorium
or insolvency law relating to or affecting the enforcement of creditors’ rights
generally, common law or equitable doctrine, then to the extent of any sum not
finally retained by Pledgee, Pledgor’s obligations to Pledgee shall be
reinstated and this Agreement shall remain in full force and effect (or be
reinstated) until payment shall have been made to Pledgee, which payment shall
be due on demand.
 
17. Termination. Upon the payment in full or conversion of the Debentures and
satisfaction of all Obligations in accordance with the Debentures or with the
prior consent or waiver by the Pledgee, the security interest granted hereby in
the Collateral shall terminate and all rights to the Collateral under this
Agreement shall immediately revert to Pledgor.  Upon any such termination, the
Secured Party shall within one (1) business day (x) return any original
certificates and instruments, representing the Collateral that are in possession
of the Pledgee, and (y) execute and deliver UCC–3 financing statement releases
or other documents of release reasonably requested by Debtor.
 
18. Captions.  All captions in this Agreement are included herein for
convenience of reference only and shall not constitute part of this Agreement
for any other purpose.
 
19. Miscellaneous.
 
(a) This Agreement constitutes the entire and final agreement among the parties
with respect to the subject matter hereof and may not be changed, terminated or
otherwise varied except by a writing duly executed by the parties hereto.
 
(b) No waiver of any term or condition of this Agreement, whether by delay,
omission or otherwise, shall be effective unless in writing and signed by the
party sought to be charged, and then such waiver shall be effective only in the
specific instance and for the purpose for which given.
 
(c) In the event that any provision of this Agreement or the application thereof
to Pledgor or any circumstance in any jurisdiction governing this Agreement
shall, to any extent, be invalid or unenforceable under any applicable statute,
regulation, or rule of law, such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform to
such statute, regulation or rule of law, and the remainder of this Agreement and
the application of any such invalid or unenforceable provision to parties,
jurisdictions, or circumstances other than to whom or to which it is held
invalid or unenforceable shall not be affected thereby, nor shall same affect
the validity or enforceability of any other provision of this Agreement.
 
 
D-8

--------------------------------------------------------------------------------

 
 
(d) This Agreement shall be binding upon Pledgor, and Pledgor’s successors and
assigns, and shall inure to the benefit of Pledgee and its successors and
assigns.
 
(e) Any notice or other communication required or permitted pursuant to this
Agreement shall be given in accordance with the Security Agreement.
 
(f) This Agreement shall be governed by and construed and enforced in all
respects in accordance with the laws of the State of New York applied to
contracts to be performed wholly within the State of New York.
 
(g) PLEDGOR EXPRESSLY CONSENTS TO THE JURISDICTION AND VENUE OF EACH COURT OF
COMPETENT JURISDICTION LOCATED IN THE STATE OF NEW YORK FOR ALL PURPOSES IN
CONNECTION WITH THIS AGREEMENT.  ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY ANY MATTER OR CLAIM IN ANY WAY ARISING OUT OF, RELATED TO OR
CONNECTED WITH THIS AGREEMENT SHALL BE BROUGHT ONLY IN A STATE COURT LOCATED IN
THE COUNTY OF NEW YORK, STATE OF NEW YORK.  PLEDGOR FURTHER CONSENTS THAT ANY
SUMMONS, SUBPOENA OR OTHER PROCESS OR PAPERS (INCLUDING, WITHOUT LIMITATION, ANY
NOTICE OR MOTION OR OTHER APPLICATION TO EITHER OF THE AFOREMENTIONED COURTS OR
A JUDGE THEREOF) OR ANY NOTICE IN CONNECTION WITH ANY PROCEEDINGS HEREUNDER, MAY
BE SERVED INSIDE OR OUTSIDE OF THE STATE OF NEW YORK OR THE SOUTHERN DISTRICT OF
NEW YORK BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY
PERSONAL SERVICE PROVIDED A REASONABLE TIME FOR APPEARANCE IS PERMITTED, OR IN
SUCH OTHER MANNER AS MAY BE PERMISSIBLE UNDER THE RULES OF SAID COURTS.  EACH
PLEDGOR  WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED
HEREON AND SHALL NOT ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE
OR BASED UPON FORUM NON CONVENIENS.
 
(h) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original and all of which when taken together shall
constitute one and the same agreement.  Any signature delivered by a party by
facsimile transmission shall be deemed an original signature hereto.
 
[Remainder of Page Intentionally Left Blank]
 
 
D-9

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.
 
 

  CODESMART HOLDINGS INC.         By:        Name: Ira Shapiro
Title: Chairman and Chief Executive Officer
              PLEDGEE:         By:         Name:
Title:

 
 
D-10

--------------------------------------------------------------------------------

 
 
SCHEDULE A to the Stock Pledge Agreement
 
Pledged Stock
 
Pledgor
 
Issuer
 
Class of Stock
 
Stock Certificate Number
 
Par Value
 
Number of Shares
 
Ownership Percentage
CodeSmart Holdings Inc.
 
The CodeSmart Group, Inc.
 
Common Stock
 
14
 
$0.0001
 
36,000,000
 
100%
                         
CodeSmart Holdings Inc.
 
American Coding Quality Association, LLC
 
Membership interest
 
--
 
--
 
--
 
100%
                         
CodeSmart Holdings Inc.
 
Jasper Group Holdings, Inc.
 
Common Stock
 
5
 
$0.001
 
1,106,678
 
10%

 


 
D-11

--------------------------------------------------------------------------------

 

EXHIBIT E
 
TRANSFER AGENT INSTRUCTION LETTER


CODESMART HOLDINGS, INC.
275 Seventh Avenue, 7th Floor
New York, NY 10022








December 13, 2013


 


Island Stock Transfer
15500 Roosevelt Boulevard, Suite 301
Clearwater, Florida 33760
 
Ladies and Gentlemen:
 
Codesmart Holdings Inc., a Florida corporation (the "Company"), Redwood Fund III
LTD (the "Investor") have entered into a Securities Purchase Agreement dated as
of December __, 2013 (the "Agreement"), providing for the issuance of
Convertible Debentures in the aggregate principal amount of $194,444.44 (the
"Debentures”).
 
Copies of the Debenture(s) are attached hereto. You should familiarize yourself
with your issuance and delivery obligations, as Transfer Agent, contained
therein. The shares to be issued are to be registered in the names of the
registered holder of the securities submitted for conversion or exercise.
 
You are hereby irrevocably authorized and instructed to reserve 883,838 shares
of common stock (“Common Stock”) which should be held in reserve for the
Investor as of this date for issuance upon full conversion of the Debenture in
accordance with the terms thereof.  Commencing with the expiration of the fifth
month after the date hereof, within five days of the end of each month after the
date hereof, the Company will give you written notice of the number of shares to
be reserved.  If the Company does not provide such notice, the Investor may
provide written notice to you, which you agree to accept and reserve.
 
The ability to convert the Debenture(s) in a timely manner is a material
obligation of the Company pursuant to the Debentures.  Your firm is hereby
irrevocably authorized and instructed to issue shares of Common Stock of the
Company (without any restrictive legend) to the Investor
without any further action or  confirmation  by the Company: (A) upon your
receipt from any Investor dated within 90 days from the date of the issuance or
transfer request,  of: (i) a notice of conversion ("Conversion Notice") executed
by the Investor or an exercise notice (“Exercise Notice”); and (ii) an opinion
of counsel of the Investor, in form, substance and scope customary for opinions
of counsel in comparable transactions (and satisfactory to the transfer agent),
to the effect that the shares of Common Stock of the Company issued to the
Investor pursuant to the Conversion Notice are not "restricted securities" as
defined in Rule 144 and should be issued to the Investor without any restrictive
legend; and (B) the number of shares to be issued is less than 4.99%
of the total issued common stock of the Company.
 
The Company hereby requests that your firm act immediately, without delay and
without the need for any action or confirmation by the Company with respect to
the issuance of Common Stock pursuant to any Conversion Notices received from
any Investor.

 
 
E-1

--------------------------------------------------------------------------------

 
 
The Investor and the Company understands that Island Stock Transfer shall not be
required to perform any issuances or transfers of shares if (a) the Company or
request violates, or be in violation of, any terms of the Transfer Agent
Agreement, (b) such an issuance or transfer of shares be in violation of any
state or federal securities laws or regulation or (c) the issuance or transfer
of shares be prohibited or stopped as required or directed by a court order.
 
The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or  expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection with the instructions
set forth herein, the performance of your duties hereunder and otherwise in
respect hereof, including the costs and expenses of defending yourself or
themselves against any claim or liability hereunder, except that the Company
shall not be liable hereunder as to matters in respect of which it is determined
that you have acted with gross negligence or in bad faith.  You shall have no
liability to the Company in respect to any action taken or any failure to act in
respect of this if such action was taken or omitted to be taken in good faith,
and you shall be entitled to rely in this regard on the advice of counsel.
 
The Board of Directors of the Company has approved the foregoing (irrevocable
instructions) and does hereby extend the Company’s irrevocable agreement to
indemnify your firm for all loss, liability or expense in carrying out the
authority and direction herein contained on the terms herein set forth.
 
The Company agrees that in the event that the Transfer Agent resigns as the
Company’s transfer agent, the Company shall engage a suitable replacement
transfer agent that will agree to serve as transfer agent for the Company and be
bound by the terms and conditions of these Irrevocable Instructions within three
(3) business days. The Investor and the Company agree that the Transfer Agent
shall not be required to perform any issuances or transfers of shares as of the
date of the termination of the Transfer Agent Agreement.
 
The
Investor  is  intended  to  be  and  are  third  party  beneficiaries  hereof,  and  no
amendment or  modification to the instructions set forth herein may be made
without the consent of the Investor.




Very truly yours,


CODESMART HOLDINGS INC.

 
By:                                                                           
Name: Ira Shapiro
Title:  Chairman and Chief Executive Officer


 
Acknowledged and Agreed:

 
_________________ (Transfer Agent)
 


By:                                                                
Name:
Title:


 
 
E-2

--------------------------------------------------------------------------------

 
 
EXHIBIT F


ESCROW AGREEMENT
 
THIS ESCROW AGREEMENT (this “Agreement”) is made as of December 13, 2013, by and
among CodeSmart Holdings Inc., a Florida corporation, (the “Company”), and
Sichenzia Ross Friedman Ference LLP, with an address at 61 Broadway, New York,
New York 10006 (the “Escrow Agent”), and each of the investors designated on the
signature page hereof (“Investors”).
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to sell (the “Offering”) certain secured
convertible debentures in the aggregate principal amount of $388,889;
 
WHEREAS, the Company desires to establish an escrow account with the Escrow
Agent into which the Company shall instruct the Investors to deposit and wire
funds for the payment of money made payable to the order of “Sichenzia Ross
Friedman Ference LLP, as Escrow Agent for CodeSmart Holdings Inc.”, and Escrow
Agent is willing to accept wires for the payment of money in accordance with the
terms hereinafter set forth; and
 
NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:
 
ARTICLE I
 
TERMS OF THE ESCROW
 
1.1           The parties hereby agree to establish an escrow account (the
“Escrow Account”) with the Escrow Agent whereby the Escrow Agent shall hold the
collected funds deposited into the Escrow Account (the “Escrow Funds”).
 
1.2           Upon the Escrow Agent’s receipt of funds from the Investors for
the Closing, it shall telephonically advise the Company, or the Company’s
designated attorney or agent, of the amount of funds it has received into the
Escrow Account.
 
1.3           Wire transfers to the Escrow Agent shall be made as follows:
 
 
 
Citibank  

 
New York, NY  

 
A/C of
Sichenzia Ross Friedman Ference LLP

 
A/C#: 4974921703

 
ABA#: 021000089

 
SWIFT Code: CITIUS33   REFERENCE: CODESMART HOLDINGS

 
 
F-1

--------------------------------------------------------------------------------

 
                                                                                                    
1.4 The Escrow Agent shall, upon receipt of written instructions in a form of
Exhibit A hereto to the Escrow Agent from the Company and the Investors, pay the
Escrow Funds in accordance with such written instructions, such payment or
payments to be made by wire transfer within one (1) business day of receipt of
such written instructions.
 
1.5 The Company may reject or cancel any subscription in the Offering in whole
or in part. If payment for any such rejected or canceled subscription has been
delivered to the Escrow Agent, the Company will inform the Escrow Agent of the
rejection or cancellation, and the Escrow Agent upon receiving such notice shall
promptly return such funds to said Investor, but in no event prior to those
funds becoming collected and available for withdrawal.
 
ARTICLE II
 
MISCELLANEOUS
 
2.1 No waiver or any breach of any covenant or provision herein contained shall
be deemed a waiver of any preceding or succeeding breach thereof, or of any
other covenant or provision herein contained.  No extension of time for
performance of any obligation or act shall be deemed an extension of the time
for performance of any other obligation or act.
 
2.2 Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile prior to 5:30 p.m. (Eastern Time) on a
Business Day, (b) the next Business Day after the date of transmission, if such
notice or communication is delivered via facsimile on a day that is not a
Business Day or later than 5:30 p.m. (Eastern Time) on any Business Day, (c) the
2nd Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given.  As used herein, “Business Day” shall
mean any day other than Saturday, Sunday or other day on which commercial banks
in the City of New York are authorized or required by law to remain closed.
 
2.3 This Escrow Agreement shall be binding upon and shall inure to the benefit
of the permitted successors and permitted assigns of the parties hereto.
 
2.4 This Escrow Agreement is the final expression of, and contains the entire
agreement between, the parties with respect to the subject matter hereof and
supersedes all prior understandings with respect thereto.  This Escrow Agreement
may not be modified, changed, supplemented or terminated, nor may any
obligations hereunder be waived, except by written instrument signed by the
parties to be charged or by its agent duly authorized in writing or as otherwise
expressly permitted herein.
 
2.5 Whenever required by the context of this Escrow Agreement, the singular
shall include the plural and masculine shall include the feminine.  This Escrow
Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if all parties had prepared the same.
 
 
F-2

--------------------------------------------------------------------------------

 
 
2.6 The parties hereto expressly agree that this Escrow Agreement shall be
governed by, interpreted under and construed and enforced in accordance with the
laws of the State of New York.  Any action to enforce, arising out of, or
relating in any way to, any provisions of this Escrow Agreement shall only be
brought in a state or Federal court sitting in New York City.
 
2.7 The Escrow Agent’s duties hereunder may be altered, amended, modified or
revoked only by a writing signed by the parties hereto.
 
2.8 The Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed by the
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties. The Escrow Agent shall not be personally liable for any act
the Escrow Agent may do or omit to do hereunder as the Escrow Agent while acting
in good faith and in the absence of gross negligence, fraud and willful
misconduct.
 
2.9 The Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court.  In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.
 
2.10 The Escrow Agent shall not be liable in any respect on account of the
identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver the Subscription Agreement or any documents or
papers deposited or called for thereunder in the absence of gross negligence,
fraud and willful misconduct.
 
2.11 The Escrow Agent shall be entitled to employ such legal counsel and other
experts as the Escrow Agent may deem necessary properly to advise the Escrow
Agent in connection with the Escrow Agent’s duties hereunder, may rely upon the
advice of such counsel, and may pay such counsel reasonable compensation;
provided that the costs of such compensation shall be borne by the Escrow Agent.
 
2.12 The Escrow Agent’s responsibilities as escrow agent hereunder shall
terminate if the Escrow Agent shall resign by giving written notice to the
Company.  In the event of any such resignation, the Investors and the Company
shall appoint a successor escrow agent and the Escrow Agent shall deliver to
such successor escrow agent any Escrow Funds held by the Escrow Agent.
 
2.13 If the Escrow Agent reasonably requires other or further instruments in
connection with this Escrow Agreement or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.
 
 
F-3

--------------------------------------------------------------------------------

 
 
2.14 It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the documents (if any)
or the Escrow Funds held by the Escrow Agent hereunder, the Escrow Agent is
authorized and directed in the Escrow Agent’s sole discretion (i) to retain in
the Escrow Agent’s possession without liability to anyone all or any part of
said documents or the Escrow Funds until such disputes shall have been settled
either by mutual written agreement of the parties concerned by a final order,
decree or judgment or a court of competent jurisdiction after the time for
appeal has expired and no appeal has been perfected, but the Escrow Agent shall
be under no duty whatsoever to institute or defend any such proceedings or (ii)
to deliver the Escrow Funds and any other property and documents held by the
Escrow Agent hereunder to a state or Federal court having competent subject
matter jurisdiction and located in the City of New York in accordance with the
applicable procedure therefore.
 
2.15 The  Company and the Investors agree jointly and severally to indemnify and
hold harmless the Escrow Agent and its partners, employees, agents and
representatives from any and all claims, liabilities, costs or expenses in any
way arising from or relating to the duties or performance of the Escrow Agent
hereunder or the transactions contemplated hereby or by the Subscription
Agreement other than any such claim, liability, cost or expense to the extent
the same shall have been determined by final, unappealable judgment of a court
of competent jurisdiction to have resulted from the gross negligence, fraud or
willful misconduct of the Escrow Agent.
 


 
 
[intentionally blank]
 
 
F-4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
date first written above.
 


 
CODESMART HOLDINGS INC.
 
 
By:__________________________________________
      Name:  Ira Shapiro
      Title:    Chief Executive Officer
 
 
ESCROW AGENT:
 
 
 
SICHENZIA ROSS FRIEDMAN FERENCE LLP
 
 
By:__________________________________________
     Name:
     Title:
 
 
AGREED AND ACCEPTED:
INVESTOR:
 
 
____________________________________________
Investor Name
 
 
 
By:__________________________________________
     Name:
     Title:
 


 


[SIGNATURE PAGE FOR ESCROW AGREEMENT]
 
 
F-5

--------------------------------------------------------------------------------

 
 
Exhibit A


CLOSING STATEMENT


Pursuant to the attached Securities Purchase Agreement, dated as of the date
hereto, the purchasers shall purchase $194,444.44 principal amount of Debentures
for a purchase price of $175,000 from CodeSmart Holdings, Inc., a Florida
corporation (the “Company”).  All funds will be wired into an account maintained
by the Company.  All funds will be disbursed in accordance with this Closing
Statement.


Disbursement Date:
December 13, 2013

 

--------------------------------------------------------------------------------

 
I.   PURCHASE PRICE
 
   
Gross Proceeds to be Received
$________
   
II.   DISBURSEMENTS
 
                 
Total Amount Disbursed:
$______
           
WIRE INSTRUCTIONS:
 
 
         

CODESMART HOLDINGS, INC.




By:________________________________
    Name: Ira Shapiro
    Title:   Chief Executive Officer




REDWOOD FUND III LTD
By its Manager:  REDWOOD MANAGEMNET LLC




By:________________________________
    Name:
    Title:
 
 
F-6


--------------------------------------------------------------------------------



